Exhibit 10.1


EXECUTION VERSION

--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT


BY AND BETWEEN


STEADFAST INCOME REIT, INC.,


and


BREIT STEADFAST MF JV LP
and


BREIT STEADFAST MF PARENT LLC


and


BREIT STEADFAST MF GP LLC


Date: November 10, 2017


Properties:    21 Property Multifamily Portfolio (including Valley Farms
Clubhouse)
 

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered into as of
the 10th day of November, 2017, by and between STEADFAST INCOME REIT, INC.
(hereinafter referred to as “Steadfast”), BREIT STEADFAST MF JV LP (hereinafter
referred to as the “Company”) BREIT STEADFAST MF PARENT LLC (hereinafter
referred to as “BREIT LP”) and BREIT STEADFAST MF GP LLC (the “BREIT GP”;
together with BREIT LP, hereinafter referred to, collectively, as “Blackstone”
or the “BREIT Partners”) (each a “Party” and collectively the “Parties”).
W I T N E S S E T H T H A T:
WHEREAS, Steadfast is the beneficial owner of each of the properties listed on
Exhibit A attached hereto (including the Land, Improvements and all right, title
and interest in the Appurtenances, Personal Property, Leases and Designated
Service Contracts related thereto, each individually, a “Property”, and
collectively, the “Properties”); and
WHEREAS, Steadfast desires to contribute the Properties to the Company (which at
Closing shall be a limited partnership between the BREIT Partners and SIR LANDS
Holdings, LLC, a Delaware limited liability company, a subsidiary of Steadfast
(the “Steadfast Partner”)) upon the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto intending
to be legally bound, hereby agree as follows:
1.DEFINITIONS AND MEANINGS
In addition to any other terms whose definitions are fixed and defined by this
Agreement, each of the following defined terms, when used in this Agreement with
an initial capital letter, shall have the meaning ascribed thereto by this
Article 1:
1.1    “Accountants” is defined in Section 18.20 of this Agreement.
1.2    “Affiliate” means with respect to a specified Person any other Person
which directly or indirectly controls, is under common control with, or is
controlled by, such specified Person.
1.3    “Affiliate Agreements” is defined in Section 9.1.24 of this Agreement.
1.4    “Agreed Value” means, with respect to each Property, the amount set forth
on Exhibit B hereto for such Property. “Agreed Values” means each Agreed Value
collectively.
1.5    “Agreement” means this Contribution Agreement, together with any and all
amendments, modifications, or supplements hereof and any and all exhibits,
schedules, and addenda attached hereto.


2

--------------------------------------------------------------------------------




1.6    “Appeal” is defined in Section 6.2.1(a) of this Agreement.
1.7    “Appurtenances” related to a Property means all easements, rights, ways,
waterways, rights-of-way, covenants, and appurtenances benefiting the Land and
Improvements related to such Property.
1.8    “Assumed Loan” means any of the loans identified on Exhibit D attached
hereto, which is secured by a mortgage and security interest in any Encumbered
Property. Collectively, such loans are herein referred to as “Assumed Loans”
1.9    “Audit Assistance” is defined in Section 18.20 of this Agreement.
1.10    “Audit Inquiry Letter” is defined in Section 18.20 of this Agreement.
1.11    “Blackstone” is defined in the Preamble of this Agreement.
1.12    “Blackstone Party(ies)” is defined in Section 7.1 of this Agreement.
1.13    “BREIT Partners” is defined in the Preamble of this Agreement
1.14    “Broker” is defined in Section 16 of this Agreement.
1.15    “Cap Amount” is defined in Section 15.4 of this Agreement.
1.16    “Claim” means any allegation of breach, suit, action, proceeding,
investigation, demand, claim, liability, penalty, judgment, loss, damage,
expense, or cost.
1.17    “Claim Notice” means a written notice by a Party to another Party
setting forth a reasonably detailed description of any Claim or Claims being
asserted, an explanation of why such Claim is alleged to be the responsibility
of the other Party, and the amount of the alleged loss, cost and expense.
1.18    “Closing” means the consummation of the contribution of the Properties
to the Company on either the Initial Closing Date or the Outside Closing Date
(as context so requires) as contemplated by this Agreement by the deliveries
required under Article 13 hereof.
1.19    “Closing Date” means the Initial Closing Date or the Outside Closing
Date, established under Section 6.1 hereof.
1.20    “Closing Documents” means the documents, instruments (including, without
limitation, any deeds or assignments) and other agreements executed and
delivered by the Parties, the Company or their respective Affiliates, at or in
connection with Closing.
1.21    “Code” means the Internal Revenue Code of 1986, as amended.
1.22    “Company” has the meaning set forth in the Preamble of this Agreement.
1.23    “Company’s Endorsements” is defined in Section 1.106 of this Agreement.


3

--------------------------------------------------------------------------------




1.24    “Company Agreement” means that certain amended and restated limited
partnership agreement by and between Steadfast Partner and BREIT Partners in
form substantially as attached hereto as Exhibit F.
1.25    “Company Subsidiary” means those certain Delaware limited liability
companies or Delaware limited partnerships set forth on Schedule 1.25, each to
be formed as an indirect wholly-owned subsidiary of the Company for the purpose
of acquiring title to a Property pursuant to the terms of this Agreement.
Collectively, such entities are referred to as the “Company Subsidiaries.”
1.26    “Company Transaction Costs” means (i) escrow and recording costs,
mortgage taxes, and other closing costs customarily paid by a buyer in the
locality of a particular Property, (ii) subject to the terms hereof, all costs
and fees related to the Loan Assumption Approvals, including all Loan Assumption
Costs and all legal fees and expenses of counsel to the Company in connection
with the Loan Assumption Approvals (other than payments of unpaid principal and
interest then due with respect to such Assumed Loan), (iii) all fees and costs
related to the Company’s acquisition financing, all lender fees and other fees
which are customarily paid by a borrower (“Financing Costs”), (iv) all
prepayment penalties or defeasance fees, costs and expenses related to the
Prepaid Loans secured by the applicable Properties (excluding the Assumed
Loans), (v) the costs of forming the Company and the Company Subsidiaries in
Delaware and qualifying such Company Subsidiaries to do business in the states
where the Properties are located, (vi) working capital for the Company in an
amount reasonably established by the BREIT Partners (including with respect to
anticipated capital expenditures and lender reserves required under any
acquisition financing), (vii) all taxes (other than transfer taxes and Taxes
governed by Section 6.2.1) and other closing costs relating to particular
Properties which are customarily paid by a buyer in the locality of such
Properties, and (viii) the title insurance premiums and fees which are the
responsibility of the Company on Schedule 1.26 attached hereto. All Company
Transaction Costs shall be funded by the Company and shall be borne and funded
90% by the BREIT LP and 10% by the Steadfast Partner.
1.27    “Commission Obligations” means leasing or brokerage commissions or
apartment locator fees owed under any lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to a Property.
1.28    “Condominium Documents” shall mean, collectively, the condominium
declaration, bylaws and each other material agreement governing the condominium
project located at the Property known as RSA Condos.
1.29    “Confidentiality Agreement” means that certain Confidentiality and
Non-Disclosure Agreement between Steadfast and Blackstone Real Estate Advisors
L.P. dated June 23, 2017.


4

--------------------------------------------------------------------------------




1.30    “Control” (and the correlative terms “controls”, “controlled by”,
“controlling” and “under common control with”) of a Person means the possession,
direct or indirect, or the power to direct or cause the direction of the
business and affairs of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.
1.31    “Data Room” shall mean that certain online data room provided through
IntraLinks, established by Broker and identified as the “Project Recap”
exchange.
1.32    “Designated Service Contracts” means those Service Contracts which the
Company has elected to cause the applicable Company Subsidiary to assume (to the
extent assumable), as more particularly set forth on Schedule 1.31.
1.33    “Disclosed” shall mean disclosed by information contained in (i)
documents and materials with respect to the Properties posted in the Data Room
as of 5:00 p.m. New York time on the day that is two (2) Business Days preceding
the Effective Date (the “Disclosure End Date”) (but solely to the extent such
documents and materials are labeled and posted in a folder in the Data Room in a
manner that reasonably relates to such documents and materials) and the
subsequent written communications between Steadfast and Blackstone and their
respective counsel as of the Disclosure End Date with regard to the foregoing
documents and materials, (ii) zoning reports, environmental reports, property
condition assessments, Surveys, Title Commitments or lease audits commissioned
by and delivered to Blackstone, and (iii) any executed estoppels delivered to
Blackstone pursuant to Section 13.1.5.
1.34    “Disclosure End Date” is defined in Section 1.33 of this Agreement.
1.35    “Due Diligence Costs” means the costs incurred by Blackstone in
obtaining and updating Surveys, environmental assessments, engineering reports,
zoning reports, and other third party reports and studies with respect to the
Properties, as well as all actual, third party out of pocket costs incurred by
Blackstone in investigating, reviewing, and analyzing the desirability of
acquiring an interest in the Properties, including travel costs. For the
avoidance of doubt, Company Transaction Costs and Steadfast Transaction Costs
shall not be Due Diligence Costs.
1.36    “Due Diligence Documents” is defined in Section 7.3 of this Agreement.
1.37    “Earnest Money” means the amount deposited by Blackstone, on behalf of
the Company, with the Escrow Agent pursuant to Section 5.1 hereof, or so much
thereof as continues to be held by the Escrow Agent from time to time following
the partial disbursements thereof provided for by this Agreement.
1.38    “Effective Date” means the date on which this Agreement has been duly
executed by all Parties and a fully executed counterpart has been delivered by
each Party to the other; such date shall be inserted in the preamble on the
first page of this Agreement.
1.39    “Encumbered Property” means any Property that is subject to an Assumed
Loan.


5

--------------------------------------------------------------------------------




1.40    “Environmental Laws” means the following, as the same may be amended
from time to time: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (commonly known as “CERCLA”), as amended, the Superfund
Amendment and Reauthorization Act (commonly known as “SARA”), the Resource
Conservation and Recovery Act (commonly known as “RCRA”), the Clean Water Act,
the Solid Waste Disposal Act, the Federal Water Pollution Control Act, the Oil
Pollution Act, the Federal Clean Air Act, the Federal Insecticide, Fungicide and
Rodenticide Act, each as may be amended from time to time, and any other
federal, state, city or county legislation or ordinances (including any and all
regulations, rules or policies promulgated thereunder) applicable to the
Properties, and identified by its terms as pertaining to hazardous substances,
hazardous materials, or hazardous waste, together with their implementing
regulations and guidelines.
1.41    “Environmental Reports” means those certain Phase I and/or Phase II
environmental site assessments listed on Schedule 1.40 to this Agreement.
1.42    “Escrow Agent” means the Title Company.
1.43    “Evaluation Materials” is defined in Section 7.3 of this Agreement.
1.44    “Executed Original” is defined in Section 18.5 of this Agreement.
1.45    “Existing Lender” means the holder of any Assumed Loan. Collectively
such holders are hereinafter referred to as the “Existing Lenders”.
1.46    “Expiration Date” is defined in Section 9.3 of this Agreement.
1.47    “Financial Information” is defined in Section 18.20 of this Agreement.
1.48    “Financing Costs” is defined in Section 1.26 of this Agreement.
1.49    “Floor Amount” is defined in Section 15.4 of this Agreement.
1.50    “Fundamental Steadfast Representations” means the representations and
warranties given by Steadfast in Sections 9.1.1 through 9.1.8.
1.51    “Governmental Authority” means, with respect to any Property, any
federal, state, county, municipal, or other governmental authority or
quasi-governmental authority, agency, board or office having jurisdiction over
such Property.
1.52    “Hazardous Materials” is defined in Section 9.1.17 of this Agreement.
1.53    “Improvements” related to a Property means all right, title and interest
of the applicable Property Owner in and to the buildings, improvements,
structures and fixtures now (or on the Closing Date) located upon the Land
related to such Property.
1.54    “Indemnified Party(ies)” is defined in Section 18.20 of this Agreement.


6

--------------------------------------------------------------------------------




1.55    “Initial Closing Date” is defined in Section 6.1 of this Agreement.
1.56    “Initial Contribution” means Steadfast’s contribution of the applicable
Properties on the applicable Closing Date to the Company and BREIT LP’s
contribution of 90% of the Agreed Value with respect to the applicable
Properties (subject to the adjustments set forth herein) being acquired by the
Company on the applicable Closing Date as a cash contribution to the Company.
1.57    “Known Violations” is defined in Section 9.1.10 of this Agreement.
1.58    “Land” related to a Property means that certain real property described
in Exhibit P related to such Property, including any and all the rights,
benefits, privileges, and Appurtenances thereon or in anywise appertaining to
such real property; and any and all right, title, and interest of the applicable
Property Owner in and to all plants, landscaping and other vegetation located
thereon and all strips and gores and any land lying in the bed of any street,
road or alley, open, or closed, adjoining such real property and to the center
line thereof.
1.59    “Leases” means the leases and occupancy agreements of the Properties,
each between the respective Property Owner and the applicable Tenant, together
with any leases or occupancy agreements that may be made by the applicable
Property Owner after the date hereof and before Closing as permitted by this
Agreement, and any and all amendments and supplements thereto, and any and all
guaranties and security received by landlord in connection therewith.
1.60    “Letter of Intent” means that certain letter agreement dated August 14,
2017, by and between Steadfast and Blackstone Real Estate Advisors L.P.
1.61    “Loan Assumption Approval” is defined in Section 12.3.1 of this
Agreement.
1.62    “Loan Assumption Costs” is defined in Section 12.3.4 of this Agreement.
1.63    “Loan Documents” is defined in Section 9.1.13 of this Agreement.
1.64    “Loan Assumption Documents” is defined in Section 12.3.4 of this
Agreement.
1.65    “Material” is defined in the Section 14.1 of this Agreement.
1.66    “Meritage” shall mean that certain property commonly known as “Meritage
at Steiner Ranch” located at 4500 Steiner Ranch Boulevard, Austin, Texas 78732.
1.67    “Non-Imputation Endorsement” is defined in the Section 8.4 of this
Agreement.
1.68    “Notice Party(ies)” and “Notifying Party” are each defined in Section
18.14.2 of this Agreement.


7

--------------------------------------------------------------------------------




1.69     “Obligations Surviving Termination” means those provisions hereof
which, by their express terms, survive the termination of this Agreement with
respect to any or all of the Properties.
1.70    “OFAC” is defined in the Section 9.1.6 of this Agreement.
1.71    “Ongoing Capital Projects” is defined in Section 9.1.16(a) of this
Agreement.
1.72    “Ongoing Capital Project Contracts” is defined in Section 9.1.16(b) of
this Agreement.
1.73    “Operating Statements” is defined in Exhibit C of this Agreement.
1.74    “Order” and “Orders” are defined in the Section 9.1.5 of this Agreement.
1.75    “Outside Adjustment Date” is defined in Section 6.2.8 of this agreement.
1.76    “Outside Closing Date” is defined in Section 6.1 of this Agreement.
1.77    “Party” and “Parties” is defined in the Preamble of this Agreement.
1.78    “Permitted Exceptions” is defined in Section 8.1 of this Agreement.
1.79    “Permitted Representation Changes” is defined in Section 12.2.1.
1.80    “Person” means any natural or artificial legal entity whatsoever,
including, but not limited to, any individual, general partnership, limited
partnership, unincorporated association, sole proprietorship, corporation,
limited liability company, trust, business trust, real estate investment trust,
joint venture, or government authority.
1.81    “Personal Property” related to a Property means:
(a)    the material tangible personal property listed on Schedule 1.72 and all
equipment, machinery, furnishings, supplies, and other personal property owned
by the Property Owner of each Property (but not including items owned or leased
by Tenants, or which are leased by such Property Owner, its Affiliates or its
property manager) that is now or hereafter located at or within such Property or
used in connection with the operation, ownership, maintenance, management,
occupancy or improvement of the Land and Improvements including, without
limitation, all equipment, goods, apparatus, fittings, appliances, machinery,
air conditioners, stoves, refrigerators, dishwashers, furniture, art work,
furnishings, office equipment and supplies, tools, supplies, carpeting,
draperies and curtains, building materials and supplies, construction and finish
materials, telephone systems, security systems, decorations, sculpture,
vehicles, equipment, furniture and fixtures in any gym, spa, meeting room,
common area, business center, play room, patio and clubhouse and office related
furnishings (including, without limitation, any technology), leasing kiosks,
iPads and computers, and other personal property;


8

--------------------------------------------------------------------------------




(b)    all intangible personal property now or hereafter owned by such Property
Owner in connection with such Property, including without limitation any and all
of such Property Owner’s rights in and to all trade names and trademarks
associated with the Property (excluding any right to the “Steadfast” name),
including, without limitation, the name of the building, all website domains,
telephone numbers, guarantees, licenses, approvals, certificates, permits and
warranties relating to the Properties and any insurance proceeds or condemnation
awards or claims thereto to be assigned to the applicable Company Subsidiary
pursuant to this Agreement;
(c)    all books and records relating to the Property;
(d)    any and all warranties, guaranties, and lien waivers relating to such
Property;
(e)    all certificates of occupancy, plans and specifications for the
Improvements, applications, permits, licenses, approvals, consents and
authorizations (including development rights), to the extent assignable,
relating to the development, construction, ownership, operation, use, possession
and occupancy of such Property; and
(f)    all rights of any Property Owner as “declarant” under any declaration of
condominium or declaration of covenants, conditions, and restrictions.
1.82    “Press Release” is defined in Section 18.16 of this Agreement.
1.83    “Prepaid Loans” means the existing loans encumbering certain of the
Properties as more particularly described on Exhibit E attached hereto and
incorporated herein by reference.
1.84    “Property” and “Properties” are defined in the preamble of this
Agreement. For avoidance of doubt, in the event any Property becomes a Removed
Property (as defined below) pursuant to the terms of this Agreement, the terms
Property and Properties shall no longer include such Removed Property.
1.85    “Property Agreements” is defined in Section 9.1.21 of this Agreement.
1.86    “Property Management Agreement” is defined in Section 11.8 of this
Agreement.
1.87    “Property Owner” and “Property Owners” means the Persons listed on
Exhibit A attached hereto which are the current owners of the Properties, the
ownership interests in each of which Persons are owned indirectly by Steadfast.
For avoidance of doubt, in the event any Property becomes a Removed Property (as
defined below) pursuant to the terms of this Agreement, the terms Property Owner
and Property Owners shall no longer include the owner of such Removed Property.
1.88    “Proprietary Information” is defined in Section 7.3 of this Agreement.
1.89    “Purchase Price” is defined on Schedule 1.82 of this Agreement.


9

--------------------------------------------------------------------------------




1.90    “Related Company Agreements” shall mean (a) those certain Property
Management Agreements dated as of the Closing Date, by and between the
applicable Company Subsidiary and Steadfast Management Company, Inc., (b) that
certain Accounting and Administrative Agreement dated as of the Closing Date, by
and between the Company and Steadfast Income Advisor, LLC and (c) any other
agreement executed on the Closing Date between the Company or any of the
Company’s direct or indirect subsidiaries (on the one hand) and Steadfast or any
of its affiliates (on the other hand).
1.91    “Rents” is defined in Section 6.2.3 of this Agreement.
1.92    “Removed Property” means any Property that is removed from this
Agreement in accordance with the terms hereof.
1.93    “Required SEC Filings” means those filings to be made by BREIT and/or
Steadfast with the SEC as more particularly described on Schedule 1.83 attached
hereto.
1.94    “RUBS” is defined in Section 6.2.4 of this Agreement.
1.95    “Service Contracts” means material agreements between Property Owners
and third party vendors in connection with the maintenance, repair and operation
of their respective Properties that are transferable and may be assigned
pursuant to their terms.
1.96    “Steadfast” is defined in the Preamble of this Agreement.
1.97    “Steadfast Partner” is defined in the Preamble of this Agreement.
1.98    “Steadfast Party” and “Steadfast Parties” are defined in Section 10.6 of
this Agreement.
1.99     “Steadfast Transaction Costs” shall mean (1) all transfer, documentary,
or other such state, county and local transfer taxes incident to the conveyance
of the Properties to the Company Subsidiaries, to the extent such taxes or
similar charges are required to be paid in the jurisdictions in which the
Properties are located, (2) all taxes (other than Taxes governed by Section
6.2.1 and without duplication of (1)) and other closing costs relating to
particular Properties which are customarily paid by a seller in the locality of
such Properties, (3) the title insurance premiums and fees which are the
responsibility of Steadfast on Schedule 1.26 attached hereto, (4) amounts owed
to the Broker in connection with the transaction described in this Agreement,
which shall be the sole responsibility of Steadfast, as described in Section 16
hereof, (5) the principal and unpaid interest due with respect to the Prepaid
Loans, and (6) the legal fees and expenses of counsel to Steadfast.
1.100    “Surveys” is defined in Section 8.1 of this Agreement.
1.101    “Taxes” is defined in Section 6.2.1 of this Agreement.
1.102    “Tenants” means the tenants under the Leases.


10

--------------------------------------------------------------------------------




1.103    “Title Company” shall mean Lexington National Land Services, as agent
for Stewart Title Guaranty Company.
1.104    “Title Commitments” is defined in Section 8.1 of this Agreement.
1.105    “Title Objections” and “Additional Title Exceptions” are defined in
Section 8.1 of this Agreement.
1.106    “Title Policies” means ALTA Owner’s Policies of title insurance, with
extended coverage issued by the Title Company as of the Closing Date, in the
amount of each Agreed Value, containing the Company’s Endorsements, insuring
each Company Subsidiary as owner of marketable fee simple title to the Land,
Improvements, and Appurtenances relating to each Property, and subject only to
the Permitted Exceptions. “Company’s Endorsements” shall mean, to the extent
such endorsements are available under the laws of the state in which a Property
is located: (1) the endorsements set forth on Schedule 1.97; (2) non-imputation
and (3) such other endorsements as Blackstone may reasonably require based on
its review of the Title Commitment and Survey for such Property.
1.107     “Unencumbered Properties” shall mean the Properties that are not
subject to an Assumed Loan.
2.    FORMATION OF COMPANY AND COMPANY SUBSIDIARIES; CONTRIBUTIONS TO COMPANY;
PAYMENT OF PURCHASE PRICE
Upon the terms and conditions set forth in this Agreement, (i) the BREIT
Partners have formed the Company and (ii) the Company agrees that the Company
shall form the Company Subsidiaries as wholly owned subsidiaries of the Company.
The form of the Amended and Restated Limited Partnership Agreement of the
Company is attached hereto as Exhibit F and by this reference made as part
hereof (hereinafter referred to as the “Company Agreement”).
On the Initial Closing Date, (i) Steadfast will require and otherwise cause the
applicable Property Owners to convey the Unencumbered Properties to the
applicable Company Subsidiary formed for the purpose of acquiring title to such
Property, (ii) BREIT LP will contribute to the Company 90% of the Agreed Value
with respect to the Unencumbered Properties so contributed by Steadfast (subject
to the adjustments set forth herein), (iii) Company shall pay to Steadfast 90%
of the Agreed Value with respect to the Unencumbered Properties so contributed
by Steadfast (subject to the adjustments set forth herein) and (4) Steadfast
shall be issued (through the Steadfast Partners) a 10% limited partner interest
in the Company (as provided in the Company Agreement) and reflecting a capital
contribution equal to the sum of (x) 10% of the Agreed Value allocated to such
Unencumbered Properties and (y) 10% of the Company Transaction Costs allocated
to such Unencumbered Properties (reflecting payments made pursuant to Section
6.9.2).
    


11

--------------------------------------------------------------------------------




On the Outside Closing Date, (i) Steadfast will require and otherwise cause the
applicable Property Owners to convey the Encumbered Properties to the applicable
Company Subsidiary formed for the purpose of acquiring title to such Property,
(ii) BREIT LP will contribute to the Company a portion of the Purchase Price
equal to 90% of the Agreed Value of the Encumbered Properties so contributed by
Steadfast (subject to the adjustments set forth herein), (iii) Company shall pay
to Steadfast a portion of the Purchase Price equal to 90% of the Agreed Value of
the Encumbered Properties so contributed by Steadfast (subject to the
adjustments set forth herein) and (iv) the capital contributions of the
Steadfast Partners to the Company shall be increased to an amount equal to the
sum of 10% of the Agreed Value of all Properties and 10% of all of the Company
Transaction Costs (reflecting payments made pursuant to Section 6.9.2).
Notwithstanding anything to the contrary, each Property shall be conveyed to the
applicable Company Subsidiary subject to the Permitted Exceptions applicable to
such Property and, in the case of the Encumbered Properties, subject to the
Assumed Loans.
For U.S. federal income (and applicable state and local income) tax purposes,
the Parties intend that the Initial Contributions to the Company shall be
treated on each applicable Closing Date as (i) a sale by Steadfast of ninety
percent (90%) of the applicable Properties to the BREIT LP in exchange for the
applicable portion of the Purchase Price (and assumption of a portion of the
Assumed Loans, if applicable on such Closing Date) followed by a contribution by
the BREIT LP of such ninety percent (90%) of the applicable Properties (subject
to a portion of the Assumed Loans, as applicable) to the Company and (ii) a
contribution by Steadfast of the remaining ten percent (10%) of the applicable
Properties (subject to a portion of the Assumed Loans, as applicable) to the
Company, in exchange for a limited partnership interest.
3.    AGREED VALUES OF PROPERTIES
For purposes of this Agreement, each Property shall be deemed to have a value
equal to the Agreed Value set forth in Exhibit B attached hereto. The BREIT LP
shall be treated as having made a Capital Contribution (as that term is defined
in the Company Agreement) in an amount equal to ninety percent (90%) of the
Agreed Value for each acquired Property (reduced by the applicable outstanding
balance of any Assumed Loans and subject to the other adjustments contained
herein) and the Steadfast Partner shall be treated as having made a Capital
Contribution (as that term is defined in the Company Agreement) in an amount
equal to ten percent (10%) of the Agreed Value of the Properties (reduced by the
applicable outstanding balance of any Assumed Loans), in each case as of the
date of Closing. The Parties hereby covenant and agree that they shall each
report the Agreed Values on their respective tax filings.
4.    [Reserved]


12

--------------------------------------------------------------------------------




5.    EARNEST MONEY, ESCROW AGENT, INDEPENDENT CONSIDERATION, AND WITHHOLDING
RIGHTS
5.1    Earnest Money. Within two (2) business days following the Effective Date
of this Agreement, Blackstone shall deposit with the Escrow Agent the sum of
SIXTEEN MILLION AND No/100 DOLLARS ($16,000,000.00) (hereinafter the “Earnest
Money.”) The Earnest Money shall be allocated among each of the Properties in
proportion to their respective Agreed Values (the “Allocated Earnest Money”).
The Escrow Agent shall promptly invest the Earnest Money pursuant to the terms
of this Agreement, and the interest and income earned thereon shall become a
part thereof and shall be disbursed therewith. The Earnest Money shall be held
and disbursed by the Escrow Agent pursuant to the terms of this Agreement.
Whenever the Earnest Money is by the terms hereof to be disbursed by the Escrow
Agent, Steadfast and Blackstone agree promptly to execute and deliver such
notice or notices as shall be necessary or, in the opinion of the Escrow Agent,
appropriate to authorize the Escrow Agent to make such disbursement. If
Blackstone fails to deliver the Earnest Money to Escrow Agent within such two
(2) business day period, then Steadfast shall have the option to terminate this
Agreement unless Blackstone delivers the Earnest Money to Escrow Agent prior to
such election by Steadfast.
5.2    Escrow Agent. The Escrow Agent is executing this Agreement to acknowledge
the Escrow Agent’s responsibilities hereunder, which may be modified only by a
written amendment signed by each of the Parties. Any amendment to this Agreement
that is not signed by the Escrow Agent shall be effective as to the Parties
thereto, but shall not be binding on the Escrow Agent. The Escrow Agent shall
accept the Earnest Money with the understanding of the Parties that the Escrow
Agent is not a party to this Agreement except to the extent of its specific
responsibilities hereunder, and does not assume or have any liability for the
performance or non-performance of Steadfast or Blackstone hereunder. Additional
provisions with respect to the Escrow Agent are set forth in Sections 15 and
18.14 of this Agreement.
5.3    Independent Consideration. Upon a termination of this Agreement for any
reason that results in the return of the Earnest Money to Blackstone, Blackstone
shall pay to Steadfast ONE HUNDRED AND NO/100 DOLLARS ($100.00) as independent
consideration for Steadfast’s entering into this Agreement, which shall be
retained by Steadfast in all instances. The obligation of Blackstone to pay the
Independent Consideration to Steadfast is unconditional and shall survive any
termination of this Agreement.
5.4    Withholding Rights. Notwithstanding any other provision of this
Agreement, the BREIT Partners, Blackstone and Escrow Agent shall be entitled to
deduct and withhold from any payment pursuant to this Agreement any amounts
required to be deducted and withheld under the Internal Revenue Code of 1986, as
amended (the “Code”), or any provision of U.S. state, local or foreign tax law.
Any amounts so deducted or withheld shall be (i) paid over to the appropriate
Governmental Authority to the extent required by law and (ii) treated for all
purposes of this Agreement as having been paid to the person in respect of which
such deduction or withholding was made.


13

--------------------------------------------------------------------------------




6.    CLOSING, PRORATIONS, ADJUSTMENTS, AND CLOSING COSTS
6.1    Closing. Subject to the conditions set forth in this Agreement, the
Parties shall cause the contribution of the Unencumbered Properties to the
Company Subsidiaries and that portion of the Purchase Price allocable to the
Unencumbered Properties so contributed on November 15, 2017 (the “Inside Date”);
provided, however, that the Steadfast and the Company shall each have the right
to extend such closing by no more than five (5) business days from the Inside
Date by providing the other Party with at least one (1) business day prior
notice (the Inside Date, as extended pursuant to this Section 6.1, the “Initial
Closing Date”). The Closing and contribution of the Encumbered Properties
subject to the Assumed Loans and the balance of the Purchase Price shall occur
on the earlier to occur of (i) ten (10) business days after the satisfaction of
all conditions to Closing including obtaining all Loan Assumption Approvals, and
(ii) if the Loan Assumption Approvals are not obtained by January 31, 2018, then
March 31, 2018 (the “Outside Closing Date”). Each Closing shall take place
through escrow with the Title Company without requiring the Parties to be
physically present at the time and location of Closing. Funds shall be deposited
into and held by Title Company in a closing escrow account with a bank
satisfactory to Steadfast and Blackstone. Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct the Title Company to
immediately record and deliver the Closing Documents to the appropriate parties
and make disbursements according to the closing statements executed by
Steadfast, the Property Owners, Blackstone, the Company Subsidiaries, and the
Company, as applicable.
6.2    Prorations. All matters involving prorations or adjustments to be made in
connection with each applicable Closing and not specifically provided for in
some other provision of this Agreement shall be adjusted in accordance with this
Section 6.2. Not less than three (3) business days prior to each Closing,
Steadfast shall provide to Blackstone such information and verification
reasonably necessary to support the prorations and adjustments under this
Section 6.2. Except as otherwise set forth herein, all items to be prorated
pursuant to this Section 6.2 shall be prorated as of 11:59 p.m. on the day
immediately preceding each Closing Date. Insofar as Steadfast is the beneficial
owner of a Property prior to each Closing Date and the Company, through its
ownership of the applicable Company Subsidiary, shall be the beneficial owner of
a Property from and after the Closing Date for such Property, all prorations of
such items shall be between Steadfast and the Company, with Steadfast to be
treated as the owner of each Property, for purposes of prorations of income and
operating expenses, prior to each Closing Date, and with the Company to be
treated as the owner of each Property, for purposes hereof, on and after the
Closing Date for such Property.
6.2.1    Taxes. General real estate taxes and assessments imposed by any
Governmental Authority or charge on the Properties for the then current calendar
year or other current tax period (collectively, “Taxes”) not yet due and payable
or paid in advance shall be prorated.  If the Closing Date for any Property
occurs prior to the receipt by the applicable Property Owner of the tax bill for
the calendar year or other applicable tax period in which the applicable Closing
Date occurs, Steadfast and Company shall prorate Taxes for such calendar year or
other applicable tax period based upon the most recent ascertainable assessed
values and tax rates. 


14

--------------------------------------------------------------------------------




a)
All tax protests, challenges or appeals (an “Appeal”) with respect to any
Property are listed on Schedule 6.2.1. Any refund or rebate of Taxes resulting
from an Appeal with respect to any Property for a tax year ending prior to the
Closing Date for such Property (a “Pre-Closing Year Appeal”) shall belong to
Steadfast, whether received before or after Closing; provided, however, (x)
Steadfast shall be solely responsible for any costs, fees or penalties in
connection with such Pre-Closing year Appeals and (y) if such return or refund
creates any obligation to reimburse any condominium owners under any Condominium
Documents, tenants under any Leases or third parties under any Property
Agreement for any rents or other amounts previously paid, that portion of such
refund equal to the amount of such reimbursement shall be paid by Steadfast to
the applicable tenant or third party. Steadfast shall have the sole authority to
prosecute Pre-Closing Year Appeals for twelve (12) months following the Closing
Date (the “Tax Appeal Expiration Date”). Neither Steadfast nor any Property
Owner shall initiate, prosecute, or settle any Appeal for the tax year in which
the Closing for such Property occurs (a “Closing Year Appeal”) after the
Effective Date but prior to the Closing Date without Blackstone’s prior written
consent, which consent Blackstone may withhold in its sole discretion.  Any
refund or rebate of Taxes, less costs incurred in connection therewith,
resulting from a Closing Year Appeal shall be prorated between the parties in
the same manner as prescribed above, whether received before or after the
applicable Closing Date. After the Effective Date Steadfast and Blackstone shall
mutually cooperate in the prosecution of any Pre-Closing Year Appeal or Closing
Year Appeal until the Tax Appeal Expiration Date, at which point the Company
shall prosecute any such Appeal in its sole and absolute discretion.

6.2.2    Insurance. Existing insurance policies with respect to a Property will
be terminated at the respective Closing for such Property and new policies will
be obtained by the Company with respect to each such Property.
6.2.3    Rents. Rents actually collected under the Leases and all other income
actually collected from the Properties shall be prorated for each Property on
the Closing Date for such Property. Base rents and other charges actually paid
to a Property Owner by the Tenant under any Lease (including any pet rent,
parking payments and tenant reimbursements (other than RUBS which is handled
below)) (collectively, “Rents”) for the month of the Closing Date and collected
by the applicable Property Owner prior to the Closing Date shall be prorated on
the Closing Date for such Property. Uncollected Rents and other uncollected
income shall not be prorated at Closing. Following each Closing Date, if
Steadfast (or the Property Owner or its manager) receives any Rents or other
income it shall promptly deliver such Rents to the applicable Company
Subsidiary. During the period after each Closing Date, the Company shall direct
the applicable Company Subsidiary to deliver to Steadfast Steadfast’s pro rata
share of any and all Rents accrued but uncollected for the Properties as of the
Closing Date for such Properties to the extent subsequently


15

--------------------------------------------------------------------------------




collected by such Company Subsidiary, net of any collection costs incurred by
any such Company Subsidiary; provided, however, the Parties agree that the
Company Subsidiary shall apply Rents received from the Tenant after such Closing
Date for any Property first to payment of Rents due from such Tenant for any
calendar month or months following the Closing Date until such Tenant is current
in the payment of post-Closing Rents, then to the Rents owing by such Tenant for
the month of the Closing Date, and thereafter to any pre-Closing delinquencies
of such Tenant. For a period of 60 days after the applicable Closing, the
applicable Company Subsidiary shall bill and attempt to collect rent arrearages
from Tenants still residing at the Properties in the ordinary course of
business, but shall not be obligated to engage a collection agency or take legal
action to collect any rent arrearages. The Company (and the applicable Company
Subsidiary) shall have the sole right to pursue and collect rent arrearages
after the Closing, provided however, if amounts are not collected by the Company
Subsidiary within 60 days after the applicable Closing Date, then Steadfast may
pursue any Tenants no longer residing at the Properties, provided that in no
event shall Steadfast or any Property Owner have any right to commence or take
any action which would affect any Tenant’s right to possession or control of any
portion of any Property or be in the form of any eviction, forcible entry and
detainer or other similar action following Closing for such Property.
6.2.4    Utilities. Utilities, including water, sewer, electric, and gas, based
upon the last reading of meters prior to each Closing Date shall be prorated for
each Property being conveyed; provided, however, that to the extent that final
readings are obtained, there shall be no proration of such items and Steadfast
shall pay on each Closing Date the bills therefor for the period to the day
preceding the applicable Closing Date, and the Company Subsidiary shall pay the
bills therefor for the period subsequent thereto.  If the utility company will
not issue separate bills, Company will receive a credit on each Closing Date for
Steadfast's portion and the Company Subsidiary will pay the entire bill prior to
delinquency after Closing.  If the applicable Property Owners have paid any
utilities in advance in the ordinary course of business, then the Company shall
be charged its portion of such payment at each Closing. Notwithstanding the
foregoing, if the applicable Property Owners pay the utility bills and, directly
or through a billing service, bills the tenants for such utilities, then at each
Closing, Steadfast shall receive a credit for the estimated amount of utility
charges incurred by such Property Owners and reimbursable to such Property
Owners from tenants under the Leases for the Property being conveyed for periods
prior to Closing (“RUBS”). The credit shall be for the number of days (but not
to exceed 60 days) between the last day covered by the most recent RUBS payment
collected by the applicable Property Owners and the Closing Date, calculated
based on the average RUBS payable by the tenants under Leases for the twelve
(12) month period preceding the Closing Date. Such credit shall be subject to
re-proration through the Outside Adjustment Date.


16

--------------------------------------------------------------------------------




6.2.5    Designated Service Contracts. Charges under any Designated Service
Contracts actually assumed by a Company Subsidiary shall be prorated on an
accrual basis between Steadfast and the Company on the applicable Closing Date
for each Property based on the periods to which such assumed Designated Service
Contracts relate; provided, however, in no event shall up-front fees, “door
fees” or similar payments received by Steadfast with respect to any Designated
Service Contracts be prorated at any Closing, and Steadfast shall be entitled to
retain all such amounts. Company shall receive a credit at Closing in the amount
required to complete the Ongoing Capital Projects under any Ongoing Construction
Project Contracts assumed by the Company and deemed to be Designated Service
Contracts hereunder.
6.2.6    Prepaid Rents. Any prepaid rents under any Lease for periods following
any Closing Date shall be transferred by Steadfast to the Company directly or by
way of a credit in favor of the Company at the respective Closing for such
Property.
6.2.7    Proration of Other Items. Any other items of income and expense
pertaining to the Properties and which are customarily prorated between buyers
and sellers of real property including, without limitation, any assessments or
other fees or charges paid by a Property Owner under any Condominium Documents,
Property Agreement or other private declaration affecting its Property, shall be
prorated between the Parties as of the respective Closing Date.
6.2.8    Calculations. For purposes of calculating prorations under this
Agreement, the Company shall be deemed to be in ownership of a Property, and
therefore entitled to the income therefrom and responsible for the expenses
thereof, for the entire day upon which a Closing for such Property occurs. All
such prorations shall be made on the basis of the actual number of days of the
month which shall have elapsed as of the day of Closing and based upon the
actual number of days in the month and a three hundred sixty five (365) day
year. The calculation of such prorations shall be initially performed at Closing
but shall be subject to adjustment in cash after Closing within thirty (30) days
after complete and accurate information becomes available, if such information
is not available at the Closing. Steadfast and Blackstone agree to cooperate and
use their commercially reasonable best efforts to make such adjustments as soon
as reasonably practical. If at any time following Closing, the amount of an item
listed in any section of this Section 6.2 shall prove to be incorrect (whether
as a result in an error in calculation or a lack of complete and accurate
information as of Closing), the Party in whose favor the error was made shall
promptly pay to the other Party the sum necessary to correct such error upon
receipt of proof of such error. Any Party seeking to make a readjustment shall
notify the other Party of the amount requiring readjustment on or prior to (x)
the date which is the later of (i) six (6) months after the Outside Closing Date
or (ii) June 30, 2018, or (y) with respect to Taxes, such later date when the
final tax bills for the Property are received (the “Outside Adjustment Date”).


17

--------------------------------------------------------------------------------




6.3    Assumed Loans. Interest and any other periodic charges payable under any
Assumed Loan shall be prorated as of the Outside Closing Date, with Steadfast
being responsible for interest accruing on such Assumed Loan prior to the
Outside Closing Date and with the Company being responsible for interest
accruing on and after the Outside Closing Date. The Company shall receive a
credit against the Purchase Price with respect to each Encumbered Property in an
amount equal to the outstanding principal balance of the applicable Assumed Loan
as of the Outside Closing Date. Steadfast shall receive a credit on any Closing
Statement executed with respect to an Assumed Loan (and confirmed in the Loan
Assumption Documents), on a dollar for dollar basis, in an amount equal to any
reserves, impounds, or other amounts held or maintained by or for any Existing
Lender under such Assumed Loan as of the respective Closing Date which are not
returned to Steadfast or the Property Owners (the “Assumed Loan Reserves”) and
Steadfast shall assign all of its rights with respect to such Assumed Loan
Reserves to the applicable Company Subsidiary.
6.4    Prepaid Loans. With respect to the Prepaid Loans, (i) the Company shall
pay all fees and costs in connection with such prepayments or defeasances
required under the terms of the Prepaid Loans (including the legal fees and
costs in connection therewith) (such fees and costs to be funded 90% by the
BREIT LP and 10% by the Steadfast Partner) other than the principal and all
unpaid interest and other amounts then due with respect to such Prepaid Loans
and (ii) Steadfast shall pay the principal, all unpaid interest and other
amounts then due with respect to such Prepaid Loans.
6.5    Tenant Security Deposits. All tenant security deposits in any Property
Owner’s possession (and interest thereon if required by law or contract to be
earned thereon) and not previously applied to tenant obligations under the
Leases, and all other refundable deposits, including any pet deposits, if any,
shall be, at Steadfast’s election, transferred or credited to the Company or the
applicable Company Subsidiary(ies) at Closing (or, if required by law, placed in
escrow).  As of the Closing, the Company or the applicable Company
Subsidiary(ies) shall assume the Property Owners’ obligations related to tenant
security deposits to the extent transferred or credited to the Company or the
applicable Company Subsidiary and shall indemnify Steadfast and the applicable
Property Owners against any claims, demand, costs or expenses (including
attorney’s fees and costs) incurred by Steadfast or applicable Property Owners
as a result of a demand or claim by a tenant whose security deposit was
transferred and credited (solely to the extent of the amount actually
transferred or credited).  The provisions in this Section 6.5 shall survive the
Closing.


18

--------------------------------------------------------------------------------




6.6    Leasing Commissions. Steadfast and the applicable Property Owner shall be
responsible for all unpaid Commission Obligations with respect to Leases for its
respective Property that accrue prior to the applicable Closing Date. The
Company will receive a credit against the Purchase Price in the aggregate amount
of all such and Commission Obligations remaining unpaid at Closing, and the
Company shall assume the applicable Property Owner’s obligation to pay such
unpaid commissions and costs from and after the applicable Closing Date for such
Property solely to the extent the Company has actually received a credit for
such amounts (the remaining amounts will be payable by Steadfast). The Company
will further be responsible for the payment of all Commission Obligations which
become due and payable (whether before or after Closing) as a result of any new
Leases entered into pursuant to Section 11.5. Furthermore, at Closing, Steadfast
shall pay in full any unpaid leasing or brokerage commissions, or apartment
locator fees, owed in connection with any Leases which are due and payable as of
the Closing Date.
6.7    Wages. Company and its subsidiaries shall not employ any employees, are
not hiring any employees currently employed by Steadfast or any Property Owner
or its manager (or any other Person), and shall not be liable for any wages,
fringe benefits, payroll taxes, unemployment insurance contributions, accrued
vacation pay, accrued pay for unused sick leave, pension contributions, accrued
severance pay and other compensation accruing before Closing for employees at
any Property or arising from any termination or transfer of such employees by
Steadfast or any Property Owner (or its manager) or from the transactions
contemplated by this Agreement. Company shall not be liable for any obligations
accruing under any union contract or multi-employer pension plan applicable to
any such employees or arising from the termination of any such employees at or
prior to Closing.
6.8    Utility Deposits. The applicable Property Owner shall receive a credit
for the amount of deposits, if any, with utility companies that are transferable
and that are assigned to Company or the applicable Company Subsidiary on the
Closing date for the applicable Property.
6.9    Costs and Expenses.
6.9.1    Steadfast Transaction Costs. Steadfast shall pay all of the Steadfast
Transaction Costs.
6.9.2    Company Transaction Costs. At Closing, the Company shall pay all
Company Transaction Costs (or, to the extent such Company Transaction Costs
previously have been paid by a Party, the Company shall reimburse such Party for
such Company Transaction Costs to the extent such Party has paid such Company
Transaction Costs). Except as otherwise provided for in this Agreement, each
Party shall be responsible for the payment of all fees and expenses of their
respective legal counsel in connection with this Agreement, the Company
Agreement, the Closing Documents, and any other agreements among the Parties and
their Affiliates which are referenced in this Agreement.
6.9.3    Due Diligence Costs. Blackstone is responsible for all Due Diligence
Costs.


19

--------------------------------------------------------------------------------




6.10    Removed Properties. In the event that at any time after the Effective
Date, a Party exercises its right to terminate this Agreement with respect to
any individual Property pursuant to the terms hereof, the Parties agree that (i)
each Party shall be responsible for the applicable costs incurred by such Party
with respect to such Removed Property and (ii) the Allocated Earnest Money with
respect to such Removed Property shall be returned to Blackstone.
6.11    Survival. The agreements of the Parties set forth in Sections 6.2, 6.5,
6.6, 6.7, 6.8, 6.9.2 and 6.9.3 shall survive the Closing and/or any termination
of this Agreement until the Outside Adjustment Date.
7.    BLACKSTONE’S RIGHT OF INSPECTION
7.1    Right to Evaluate. Commencing on the Effective Date and continuing as
long as this Agreement continues in effect, Steadfast shall cause the Property
Owners to give to Blackstone and its agents, employees, contractors,
representatives, partners, members, directors, officers, advisors (including,
without limitation, attorneys, consultants, accountants and financial advisors),
insurers and potential sources of capital and prospective limited partners
including any related advisors or affiliates of the foregoing and other
designees (each a “Blackstone Party” and collectively the “Blackstone Parties”)
reasonable access to the Properties (subject to the rights of the Tenants) and
the Due Diligence Documents (hereinafter defined) in such Property Owner’s
possession, in order to make such inspections, surveys and other tests thereon
as are reasonably necessary and customarily conducted in similar transactions;
provided, however, Steadfast will have no obligation to deliver or disclose to
Blackstone any of Steadfast’s or any Property Owner’s attorney-client privileged
materials, appraisals, or internal evaluations of the Properties. For the
avoidance of doubt Steadfast and its affiliates shall not constitute Blackstone
Parties. Blackstone shall advise Steadfast in writing (which may be delivered
via e-mail) at least two (2) business days prior to any Blackstone Party
entering any Property to conduct the inspections and tests described above and
shall coordinate any such site inspections with Steadfast to minimize disruption
of the operation of the Properties. Blackstone shall obtain and maintain, at
Blackstone’s sole cost and expense, and upon request prior to entering any
Property shall deliver to Steadfast evidence of, commercial general liability
insurance in the amount of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00)
combined single limit for personal injury and property damage per occurrence,
such policy to name Steadfast, each Property Owner, and Existing Lender as an
additional insured, which insurance shall provide coverage against claims for
personal liability or property damage caused by any Blackstone Party in
connection with such inspections and tests. Steadfast shall have the right, in
its discretion, to have its agents or representatives accompany each Blackstone
Party during any inspection (including, but not limited to, Tenant interviews or
meetings with any Governmental Authority).


20

--------------------------------------------------------------------------------




7.2    Inspection Obligations and Indemnity. In the course of its review and
physical inspection of the Properties, the Blackstone Parties shall have the
right to conduct non-invasive physical and environmental inspections and shall:
(i) not unreasonably disturb the Tenants at the Properties; (ii) not
unreasonably interfere with the operation and maintenance of the Properties;
(iii) not damage any part of the Properties or any personal property of
Steadfast, any Property Owner or any Tenant located thereon; (iv) not injure or
otherwise cause bodily harm to the Property Owners, the Tenants, or their
respective employees, agents, or invitees; (v) promptly pay when due the costs
of all tests, investigations and examinations conducted with regard to the
Properties; and (vi) not permit any liens arising by reason of any Blackstone
Party’s actions in connection with this Agreement to attach to any Property. In
the event a Phase II environmental study or other invasive testing is
recommended by a Phase I study obtained by the Company or is otherwise requested
by Blackstone, Blackstone shall consult with Steadfast regarding the same and,
provided that Steadfast agrees to permit such testing in Steadfast’s sole
discretion, the Parties shall cooperate to permit such recommended testing in a
manner that does not unreasonably interfere with operations at the applicable
Property. Blackstone shall and does hereby agree to indemnify, defend and hold
the Steadfast Parties harmless from and against any and all claims, demands,
suits, obligations, damages, losses, penalties, liabilities, costs and expenses
(including but not limited to reasonable attorneys’ fees) caused by Blackstone
or any Blackstone Party’s actions on or about the Properties in the exercise of
the inspection rights granted pursuant to Section 7.1; provided, however, that
the foregoing indemnity shall not apply to (i) anything caused by the gross
negligence or willful misconduct of Steadfast, the Property Owners, or their
respective Affiliates, or (ii) the mere discovery or the reporting or failure to
report of a pre-existing condition. This Section 7.2 shall survive the Closings
and/or any termination of this Agreement.


21

--------------------------------------------------------------------------------




7.3    Deliveries. Prior to the Effective Date Steadfast has either delivered to
Blackstone, or made available to Blackstone at the respective Properties or by
posting on a website to which Blackstone has been given access, to the extent in
Steadfast’s possession or control, the items specified on Exhibit C attached
hereto (the “Due Diligence Documents”). Blackstone acknowledges that any and all
of the Due Diligence Documents and other due diligence materials provided by
Steadfast to Blackstone pursuant hereto (the “Evaluation Materials”) shall be
subject to the terms of the Confidentiality Agreement, the obligations and
agreements of Blackstone Real Estate Advisors L.P. thereunder being hereby
agreed to and assumed by Blackstone. Steadfast shall have the continuing
obligation during the pendency of this Agreement to provide Blackstone with any
additional Due Diligence Document that first comes into Steadfast’s or any
Property Owner’s possession or control or is produced by or for Steadfast after
the initial delivery of the Due Diligence Documents, subject to the limitations
set forth in Section 7.1 above. Unless Steadfast specifically and expressly
agrees otherwise in writing, Blackstone agrees that prior to Closing (i) the
results of all inspections, analyses, studies and similar reports relating to
the Property prepared by or for Blackstone utilizing any information acquired in
whole or in part through the exercise of Blackstone’s inspection rights; and
(ii) all information (the “Proprietary Information”) regarding the Properties of
whatsoever nature delivered or made available to Blackstone by Steadfast or
Steadfast’s agents or representatives (other than such information obtained
through independent sources, subject to the terms of the Confidentiality
Agreement) is confidential and shall not be disclosed to any other person except
(i) those assisting Blackstone with the transaction contemplated by this
Agreement (including potential financing sources) provided such recipients of
the Proprietary Information are made aware by Blackstone of the Confidentiality
Agreement and the confidentiality restriction and such persons’ agree to be
bound thereby, or (ii) unless required by law or regulation (including without
limitation regulations of the Securities and Exchange Commission), and including
for the avoidance of doubt any Required SEC Filings; provided that with respect
to the disclosures in item (ii) above (other than Required SEC Filings),
Blackstone shall give Steadfast prior notice of the intended disclosure and the
reason therefore. Blackstone agrees to be liable for any breach of the
confidentiality provisions above by its agents, consultants or other
representatives; provided, however, that Blackstone shall not be liable for any
breach of the confidentiality provisions above by any of its agents, consultants
or other representatives who is not a director, member, officer or employee of
Blackstone and who has agreed to be bound by the confidentiality and use terms
of the Confidentiality Agreement by the execution of a letter agreement
substantially in the form of Exhibit A attached to the Confidentiality
Agreement. Prior to Closing, Blackstone agrees not to use or allow to be used
any such information for any purpose other than to determine whether to proceed
with the contemplated purchase. Further, if the purchase and sale contemplated
hereby fails to close for any reason whatsoever, Blackstone agrees to destroy or
return to Steadfast, or cause to be returned to Steadfast, all Proprietary
Information and any Proprietary Information delivered to Blackstone via
electronic transmission shall be destroyed or erased and written confirmation by
Blackstone of such destruction/erasure shall be provided to Steadfast; provided,
however, Blackstone shall be entitled to retain a copy of such information
pursuant to a bona fide records retention policy and any such retained
information shall be maintained by Blackstone in accordance with the
confidentiality provisions of this Agreement. Notwithstanding any other term of
this Agreement, the provisions of this Section 7.3 shall survive Closing or the
termination of this Agreement.


22

--------------------------------------------------------------------------------




8.    TITLE AND SURVEY MATTERS
8.1    Title and Survey. Blackstone has ordered title insurance commitments from
the Title Company (the “Title Commitments”) for the issuance of the Title
Policies for each of the Properties, together with complete, legible copies of
all requirement and exception documents referenced in each such Title Commitment
and Steadfast has delivered to Blackstone copies of the most recent version of
any land title surveys for each of the Properties (the “Surveys”) in Steadfast’s
possession and control. Blackstone has given Steadfast written notice of which
exceptions to the title to such Property disclosed by the Title Commitments are
acceptable and which are unacceptable to Blackstone (all unacceptable exceptions
are hereinafter referred to as “Title Objections”). Steadfast and Blackstone
have resolved all outstanding Title Objections and hereby agree that the
specific exceptions to title included on the owner pro formas identified on
Schedule 8.1 attached hereto, shall constitute the “Permitted Exceptions”
hereunder with respect to the applicable Property noted therein. Notwithstanding
the foregoing, Blackstone may have the Title Commitment for any Property updated
from time to time up to and through the Closing Date and Blackstone may give
Steadfast notice of any additional title exceptions disclosed thereby or
otherwise disclosed in writing to Blackstone that were not listed in the
original Title Commitment for such Property or any previous update thereof
obtained by Blackstone (“Additional Title Objections”) and which are not
acceptable to Blackstone (in which case the Parties will follow the procedure
for Title Objections with respect to the same that is outlined in Section 8.2
below). The Parties agree that if the Title Company or Blackstone shall become
aware of any monetary lien which encumber any Property as a result of any action
or agreement executed by any predecessor owner of the Property, which lien or
agreement was not assumed by Steadfast or a Property Owner, then such lien shall
constitute an Additional Title Objection and the terms of Section 8.2 shall
apply.
8.2    Resolution of Additional Title Objections. Within four (4) business days
after receipt from Blackstone of a written notice of any Additional Title
Objection, Steadfast shall notify Blackstone in writing as to whether or not
Steadfast will cure such Additional Title Objection, and if Steadfast elects to
cure any such Additional Title Objection (with no obligation to do so),
Steadfast shall satisfy or correct, at Steadfast’s expense, such Additional
Title Objection on or before the Closing Date for the applicable Property.
Failure of Steadfast to give such notice within such four (4) business day
period shall be deemed to be an election not to cure such Additional Title
Objection. In the event Steadfast does not elect to satisfy or cure any such
Additional Title Objection of which it is timely notified, then within three (3)
business days after receipt of written notice of Steadfast’s election, or within
three (3) business days after the expiration of Steadfast’s four (4) business
day notification period if Steadfast fails to give any such notice, Blackstone
shall by written notice to Steadfast elect one of the following:
8.2.1    To waive such Additional Title Objection and to proceed with the
Closing in accordance with the terms of this Agreement, in which event the title
exception which is the subject of such Additional Title Objection shall become
part of the Permitted Exceptions for such Property; or


23

--------------------------------------------------------------------------------




8.2.2    To terminate this Agreement with respect to the Property affected by
such Additional Title Objection, in which case such Property shall be considered
a Removed Property, and neither Blackstone nor Steadfast shall have any further
rights, duties, or obligations with respect to such Property, except for
Obligations Surviving Termination which relate to such Property; provided,
however, in the case of such Property removal, the terms of Section 6.10 shall
apply.
The failure of Blackstone to give notice of its election as to the foregoing
alternatives within the applicable three (3) business day period shall be deemed
an election to proceed to Closing in accordance with subparagraph 8.2.1 above.
8.3    Postponement of Closing. The applicable Closing Date shall be postponed,
if necessary, to permit the full running of the respective time periods
described in Section 8.2 above.
8.4    Steadfast’s Obligations Regarding Title Objections. Notwithstanding
anything contained in this Article 8 to the contrary, Steadfast covenants and
agrees that at or prior to the applicable Closing, Steadfast shall (i) pay or
cause the applicable Property Owner to pay in full and cause to be canceled and
discharged or otherwise cause the Title Company to insure over all mechanics’
and contractors’ liens which encumber such Property as of the date of Closing as
a result of work performed by or at the request of any Property Owner, (ii)
cause to be released all loan security documents which encumber such Property
securing indebtedness of any Property Owner or (iii) any other lien or
encumbrance that may be removed by paying a liquidated amount or that may be
bonded over against such Property, excluding the documents evidencing and
securing the applicable Assumed Loan (the liens and encumbrances described in
clause (iii), collectively, the “Monetary Encumbrances”), and (iv) provide to
the Title Company such affidavits and/or indemnities as shall reasonably be
required by the Title Company to issue a non-imputation endorsement insuring
that no knowledge of Steadfast, any Property Owner or any of their respective
Affiliates or the parties serving as the managers, members, officers or
directors of the applicable Property Owner prior to Closing will be imputed to
the applicable Company Subsidiary for purposes of the Title Policy to be issued
at Closing (a “Non-Imputation Endorsement”). Notwithstanding the foregoing,
Steadfast shall not be obligated to spend more than $1,500,000 in the aggregate
(the “Monetary Encumbrance Cap”) in order to cure Monetary Encumbrances;
provided that, in the event there are any unsatisfied Monetary Encumbrances in
excess of the Monetary Encumbrance Cap that are not discharged or bonded over
prior to Closing, in lieu of terminating this Agreement with respect to any
affected Properties, the Company may elect to proceed with the Closing and the
Purchase Price shall be reduced by the Monetary Encumbrance Cap and the
outstanding balance of such Monetary Encumbrance in excess of the Monetary
Encumbrance Cap (together with any interest and penalties thereon) shall be
assumed by Company.


24

--------------------------------------------------------------------------------




9.    REPRESENTATIONS AND WARRANTIES OF STEADFAST
9.1    Steadfast’s Representations. As a material inducement to Blackstone to
execute this Agreement and consummate the transactions contemplated hereby,
Steadfast represents and warrants to Blackstone that as of the Effective Date
and subject to Section 12.2.1 as of the Closing Date:
9.1.1    Authority. This Agreement has been duly executed and delivered by
Steadfast and is the legal, valid and binding obligation of Steadfast
enforceable in accordance with its terms. All documents to be executed by
Steadfast and the Property Owners which are to be delivered at the Closing will
(i) be duly executed and delivered by Steadfast and/or the Property Owners, and
(ii) be legal, valid and binding obligations of Steadfast and the Property
Owners enforceable in accordance with their respective terms.
9.1.2    Status of Steadfast and Property Owners. Attached hereto as Schedule
9.1.2 are true, correct and complete organization charts showing the ownership
structures of Steadfast and the Property Owners. Steadfast and each Property
Owner is either a limited liability company, a limited partnership, or a
business trust, duly organized, validly existing and in good standing under the
laws of its state of formation and, in the case of each Property Owner, is
authorized and duly qualified to conduct business in the state in which the
Property owned by such Property Owner is located. Subject to the terms of
Section 12.3 hereof, each Property Owner has the power and authority under its
organizational documents to transfer, convey and deliver the Property associated
with such Property Owner in accordance with this Agreement.
9.1.3    Foreign Person. Neither Steadfast nor any Property Owner is a foreign
person within the meaning of Section 1445(f) of the Code, and Steadfast agrees
to execute, and cause the Property Owners to execute, any and all documents
necessary or required by the Internal Revenue Service in connection with such
declaration.
9.1.4    Bankruptcy. There are no attachments, executions or assignments for the
benefit of creditors or voluntary or involuntary proceedings in bankruptcy or
under any other debtor relief laws pending or, to Steadfast’s actual knowledge,
threatened in writing by or against Steadfast or any Property Owner, and no
Property Owner has suffered the appointment of a receiver to take possession or
control of all or substantially all of such Property Owner’s assets or suffered
the attachment or other judicial seizure of all, or substantially all of
Property Owner’s assets, which remains pending.
9.1.5    Patriot Act Compliance. To Steadfast’s actual knowledge, Steadfast and
the Property Owners are in compliance with the requirements of the Orders (each
an “Order” and collectively, the “Orders”) and other similar requirements
contained in the rules and regulations of OFAC and in any enabling legislation
or other Executive Orders or regulations in respect thereof.


25

--------------------------------------------------------------------------------




9.1.6    OFAC. The Property Owners and Steadfast, and to the knowledge of
Steadfast, any person who owns a controlling interest in or otherwise controls
Steadfast or any subsidiary, director, officer, or employee of Steadfast is an
individual, entity, or organization named on any list maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or is
a person or entity with whom U.S. persons or entities are restricted from
dealing under any economic sanctions program administered or maintained by OFAC.
9.1.7    Anti-Bribery Compliance. Steadfast, its subsidiaries, and to its
knowledge, its directors, officers, and employees are in compliance with, and
have at all relevant times been in compliance with the United States Foreign
Corrupt Practices Act of 1977 and all other applicable anti-corruption and
anti-bribery statutes, rules, regulations, and similar government action
applicable to Steadfast. With respect to the ownership and operation of the
Properties, neither Steadfast nor to Steadfast’s knowledge, any Steadfast
employee acting for or on behalf of Steadfast has made, authorized, or promised
any contribution, bribe, rebate, payoff influence payment, kickback or other
thing of value to or for the benefit of any supranational, national, federal,
state, municipal, or local government, government agency or instrumentality, or
quasi-governmental authority, including a political party, or any official
thereof, to influence any official act or decision of such a person in violation
of any laws applicable to Steadfast.
9.1.8    Validity of Transaction. (a) Neither the execution and delivery of this
Agreement by Steadfast nor the consummation by Steadfast and the Property Owners
of the transactions contemplated hereby will, except as set forth on Schedule
9.1.8, (i) require any approval, consent, order or authorization of, or
designation, registration or filing (other than for recording purposes) with any
Governmental Authority by Steadfast or the Property Owners; (ii) conflict with
or breach any provision of the organizational documents of Steadfast or any
Property Owner; (iii) except for any mortgagee consents required to transfer
Encumbered Properties, violate or breach any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, any note, bond, mortgage, indenture or deed of
trust to which Steadfast or any Property Owner is a party; (iv) violate any
contract, lease, or agreement to which Steadfast is a party or to which
Steadfast or any Property is subject, except for any such contract, lease or
agreement, the violation of which would not have a material adverse effect on
the transactions contemplated herein or result in any assumed liability of the
Company (or any Company Subsidiary) or (v) violate any order, writ, injunction,
decree, judgment, statute, law or ruling of any court or Governmental Authority
applicable to Steadfast or any Property Owner, the violation of which would
result in the creation or imposition of a lien or encumbrance or would have a
material adverse effect on Steadfast, any Property Owner or any of the
Properties.
(b)    All requisite action (corporate, trust, partnership or otherwise) has
been taken by Steadfast in connection with entering into (i) this Agreement and
the instruments referenced herein to be executed by Steadfast to authorize the
consummation of the transaction contemplated hereby, (ii) the Company Agreement
and (iii) the Related


26

--------------------------------------------------------------------------------




Company Agreements. No further consent of any other party is required for
Steadfast to consummate the transactions contemplated by this Agreement, the
Company Agreement or the Related Company Agreements.
9.1.9    Litigation. Except for tenant eviction, rent collection and/or other
tenant matters and/or any matter covered by Steadfast’s current insurance
policies, or as otherwise described on Schedule 9.1.9 hereto, there is no
action, litigation, arbitration, mediation, reference, suit or proceeding
pending or, to Steadfast’s knowledge, threatened in writing against Steadfast,
any Property or any Property Owner in any court or before or by any federal,
state, county or municipal department, commission, board, bureau or agency or
other governmental instrumentality, that could reasonably be expected to
adversely affect the use, value, operations or ownership of any of the
Properties or Steadfast’s ability to consummate the transaction contemplated
herein.
9.1.10    Violations. Except as disclosed in the Due Diligence Documents and as
disclosed on Schedule 9.1.10 hereto (“Known Violations”), Steadfast has not
received any written notice from any Governmental Authority that any Property is
currently not in material compliance with any applicable law, including, without
limitation those relating to existing zoning, land use, occupancy, building,
fire, health, environmental matters, labor or safety laws, ordinances, rules and
regulations applicable to any Property.
9.1.11    No Taking. There are no pending condemnation, expropriation, eminent
domain or similar proceedings against any Property or any portion thereof nor,
to Steadfast’s actual knowledge, are any such condemnation, expropriation,
eminent domain, or similar proceedings threatened or contemplated by any
Governmental Authority against any Property or any portion thereof.
9.1.12    No Sale Contracts. Neither Steadfast nor any Property Owner is a party
to any other contract for the sale or contribution of the Properties, or any of
them and to Steadfast’s knowledge, no tenant or other occupant of the Property
or any other Person or entity has any such right or option to purchase any of
the Properties.
9.1.13    Assumed Loans. Attached hereto as Schedule 9.1.13(a) is a schedule of
all instruments and documents executed by Steadfast or any of the Property
Owners evidencing and securing the Assumed Loans (the “Loan Documents”) and
Steadfast has delivered or otherwise made available to Blackstone true and
complete copies of the Loan Documents (including without limitation all
amendments and modifications thereto executed by Steadfast or an Affiliate
thereof). Attached hereto as Schedule 9.1.13(b) is a true, correct and complete
schedule of the Assumed Loans including the outstanding principal balance of
such loan (as of November 1, 2017), applicable interest rate, maturity date, and
balances of required reserves for repairs, impositions or other items (as of
November 1, 2017). All principal, interest and other amounts currently due and
payable under the Assumed Loans have been paid in full and Steadfast has not
received any written notice of any breach or default of any of its obligations
with respect to the Assumed Loans.


27

--------------------------------------------------------------------------------




9.1.14    Service Contracts. To Steadfast’s actual knowledge, the Service
Contracts on Schedule 9.1.14 are all of the material Service Contracts affecting
the Properties executed by (or assumed in writing by) and binding upon the
Property Owners.
9.1.15    Operating Statements. To Steadfast’s actual knowledge, the historical
operating statements with respect to the Properties made available to Blackstone
as part of the Due Diligence Documents are true and correct copies of the most
recent operating statements used by Steadfast and the Property Owners to prepare
their own internal and external financial and operating reports.
9.1.16    Capital Projects. (a) With respect to any Property, except as set
forth on Schedule 9.1.16 (the “Ongoing Capital Projects”), there are no capital
expenditure projects in excess of Twenty Thousand Dollars ($20,000) which have
commenced or will commence prior to the Closing Date.
(b) The agreements identified on Schedule 9.1.16 with respect to the Ongoing
Capital Projects (the “Ongoing Capital Project Contracts”), are all of the
material agreements relating to capital expenditure projects at the Properties
executed by and binding upon the Property Owners.
9.1.17    Taxes. Steadfast has timely paid or will cause to be paid all taxes
and assessments due with respect to the Properties (excluding taxes that are
being contested in good faith) and has timely filed any and all tax returns
required to be filed with respect to the Properties. Except as set forth on
Schedule 6.21, neither Steadfast nor any Property Owner (i) is a party to any
action or proceeding to abate any taxes, nor is aware of any proceeding by any
Governmental Authority for enforcement of collection of taxes and (ii) has
received any written notice of a special tax or assessment to be levied (or has
any knowledge that a special tax or assessment is contemplated), in each case
with respect to the Properties.
9.1.18    Environmental. Except as disclosed in the Environmental Reports, to
Steadfast’s actual knowledge, there exists no presence or release of Hazardous
Materials in violation of Environmental Laws on or from any Property. As used
herein, “Hazardous Materials” means all hazardous or toxic materials,
substances, pollutants, contaminants, or wastes currently identified as a
hazardous substance, waste or constituent, as those terms are defined by any
Environmental Laws.


28

--------------------------------------------------------------------------------




9.1.19    Leases. The rent rolls attached hereto as Schedule 9.1.19 are, and
each rent roll hereafter delivered by Steadfast to Blackstone shall be, the rent
roll maintained by Steadfast and relied on by Steadfast for internal
administration and accounting purposes prior to the applicable Closing. At
Closing, Steadfast will deliver to Blackstone updated rent rolls dated within
two (2) Business Days of Closing, and such rent rolls shall be true and correct
in all material respects as of such date. To Steadfast’s knowledge, the rent
rolls attached as Schedule 9.1.19 are true and correct in all material respects
as of the date of each such rent roll and include a list of all Leases and all
security and other refundable tenant deposits affecting the Property for which
such rent roll is given. To Steadfast’s knowledge, the leasing files for each
Property to which Blackstone has been given access in its due diligence review
contain true, correct and complete copies of the Leases. Except as set forth on
the rent rolls attached as Schedule 9.1.19, to Steadfast’s knowledge, (i) the
Leases are in full force and effect, have not been amended or modified, and the
full current rent is accruing thereunder, (ii) no monthly rent has been paid
more than one (1) month in advance, (iii) no security deposits have been paid,
(iv) no monetary default by any tenant under the Leases exists, and (v) except
as set forth in the Leases, no concession, moving or relocation allowance or
credit is presently owed or due and payable, to any tenant under the Leases.
9.1.20    ERISA. Neither Steadfast nor any Property Owner is or is acting on
behalf of an “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, a “plan” within the
meaning of Section 4975 of the Code or an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3 101 of any such employee benefit plan
or plans.
9.1.21    Personal Property. The Property Owners have good title to all the
Personal Property, free and clear of liens and encumbrances other than Permitted
Encumbrances and any security instrument (i) constituting a Loan Document or
(ii) to be released and discharged at the applicable Closing (in accordance with
this Agreement).
9.1.22    Property Agreements. To Steadfast’s knowledge, there are no
development agreements, regulatory agreements, reciprocal easement agreement,
operating easement agreements, covenants conditions and restrictions,
declaration or homeowner’s (or similar) association documents or easements
(“Property Agreements”) affecting the Property, other than those documents
identified in the Title Commitments. Neither Steadfast nor, to Steadfast’s
actual knowledge, any of the counterparties to the Property Agreements are
currently in monetary or material non-monetary default and Steadfast has not
received a written notice of default that has not been cured with respect to any
Property Agreement except for defaults which taken together would not reasonably
be expected to impair the use, value or operation of any Property.


29

--------------------------------------------------------------------------------




9.1.23    Condominium Documents. A true, correct and complete list of all
Condominium Documents, together with all amendments thereto is set forth on
Schedule 9.1.23. True, correct and complete copies of all Condominium Documents
have been made available to Company as Due Diligence Documents as shown on
Exhibit C attached hereto. Neither Steadfast nor, to Steadfast’s actual
knowledge, any of the counterparties to the Condominium Documents are currently
in monetary or material non-monetary default and to Steadfast’s knowledge,
Steadfast has not received a written notice of default that has not been cured
with respect to any Condominium Agreement.
9.1.24    Affiliate Agreements. Except as set forth on Schedule 9.1.24, there
are no agreements affecting the Property between any Property Owner and its
Affiliates (“Affiliate Agreements”) (and such Affiliate Agreements will be
terminated on or prior to the Closing at Steadfast’s sole cost and expense).
9.1.25    Additional/Adjacent Land. Except as set forth on Schedule 9.1.25
hereto, to Steadfast’s knowledge, neither Steadfast nor any Affiliate of
Steadfast owns or ground leases any parcel or parcels of land adjoining any
Property.
9.1.26    Rent Regulation. To Steadfast’s knowledge, and except (i) as disclosed
in the Title Commitments and (ii) individual Tenant’s use of government issued
rent vouchers that a Property Owner is required to accept, no Property is
subject to any agreement, order or regulation for the benefit of any
Governmental Authority or other person or entity which regulate, restrict or
otherwise govern the rental of any units at any Property.
9.1.27    Employees. No Property Owner has, or has ever had, any employees. No
Property Owner is a party to any collective bargaining agreement or union
agreement that will be binding upon the Company or will affect the Property
following the Closing and there is no collective bargaining agreement or union
agreement that will affect the Property following the Closing.  No Property
Owner has incurred any liability with respect to any pension plan subject to
Title IV of ERISA.
9.2    Steadfast’s Knowledge. For purposes of this Agreement, the phrase “to
Steadfast’s knowledge”, “to Steadfast’s actual knowledge”, “to any Property
Owner’s knowledge”, “to any Property Owner’s actual knowledge” and words or
phrases of similar meaning or import shall mean and refer to the present actual
knowledge (and not any implied, imputed, or constructive notice) or written
notice actually received personally by Rodney Emery, Ella Neyland, Tim Middleton
and Bill Stoll without any duty of inquiry or investigation, who Steadfast
represents is the representative of Steadfast and Property Owners with the
primary responsibility for overseeing the management and operations of the
Properties; provided, however, such individual shall have no personal liability
under this Agreement.


30

--------------------------------------------------------------------------------




9.3    Survival of Representations and Warranties. Blackstone’s right to bring
any Claim for a breach of any representation or warranty of Steadfast contained
herein or in any Closing Document shall expire on the date that is nine (9)
months following the respective Closing Date (the “Expiration Date”) unless
Blackstone provides a Claim Notice of such action prior to the Expiration Date.
Any Claim that Blackstone may have at any time against Steadfast for a breach of
any such representation or warranty, whether known or unknown, with respect to
which a Claim Notice that has not been delivered to Steadfast on or prior to the
Expiration Date applicable thereto shall not be valid or effective. For the
avoidance of doubt, except as set forth herein, on the Expiration Date Steadfast
shall be fully discharged and released (without the need for separate releases
or other documentation) from any liability or obligation to Blackstone, the
Company, and any applicable Company Subsidiary with respect to any Claims for a
breach of the representations and warranties of Steadfast made in this Agreement
or any Steadfast Closing Certificate, except solely for those matters that are
then the subject of a pending Claim Notice delivered by Blackstone to Steadfast.
Any Claim that Blackstone may have at any time against Steadfast for a breach of
any such representation or warranty, whether known or unknown (subject to
Section 9.4), with respect to which a Claim Notice has been delivered to
Steadfast on or prior to the Expiration Date applicable thereto may be the
subject of a subsequent action brought by Blackstone against Steadfast, provided
that such action is commenced against Steadfast on or prior to the date that is
ninety (90) days following the Expiration Date. For the avoidance of doubt, on
the date that is ninety (90) days following the Expiration Date Steadfast shall
be fully discharged and released (without the need for separate releases or
other documentation) from any liability or obligation to Blackstone, the
Company, and any applicable Company Subsidiary with respect to any Claims for a
breach of the representations and warranties in this Agreement or any Steadfast
Closing Certificate, except solely for those matters that are the subject of an
action by Blackstone against Steadfast that is pending on the date that is
ninety (90) days following the Expiration Date. Any Claim timely made by
Blackstone hereunder shall be subject to the limitations on liability set forth
in Section 15.4 of this Agreement. So long as Blackstone continuously and
diligently prosecutes an action specified in a Claim Notice to its final
resolution, the applicable representation or warranty shall survive until
Blackstone’s Claim is finally resolved. Notwithstanding anything to the contrary
contained herein, Blackstone’s right to bring a Claim for a breach of the
representation contained in Section 9.1.8(b) shall not be subject to the
Expiration Date, and such representation shall survive indefinitely.


31

--------------------------------------------------------------------------------




9.4    Changes in Representations/Waiver. In accordance with the provisions of
Section 12.2, Steadfast shall reaffirm each of the representations and
warranties set forth in Section 9.1, subject to Steadfast’s right to update such
representations and warranties by written notice to Blackstone in the Steadfast
Closing Certificate as a result of changes as a result of events occurring after
the Effective Date; provided that updates set forth on the Steadfast Closing
Certificate shall not be taken into account for purposes of determining whether
the condition set forth in Section 12.2.1 has been satisfied, but shall instead
have effect only for the purpose of limiting Steadfast’s indemnification
obligations under Section 15.4. If the Closing occurs, Blackstone agrees that
Steadfast shall have no liability with respect to any inaccuracies with respect
to the representations and warranties made in this Agreement or in any other
document executed and delivered by Steadfast or any Property Owner to the extent
that (x) such inaccuracies gave rise to the ability of Blackstone to terminate
this Agreement pursuant to Section 12.2 and (y) prior to Closing (i) Olivia
Hamlet or Jenny Wang has actual knowledge of such inaccuracies, or (ii) except
with respect to any Fundamental Steadfast Representation, information that
contradicts any such representation or warranties, or renders any such
representation or warranties untrue was Disclosed to Blackstone, and Blackstone
nevertheless consummated the transactions contemplated by this Agreement.
10.    REPRESENTATIONS AND WARRANTIES OF BLACKSTONE AND COMPANY
10.1    Blackstone’s Representations. As a material inducement to Steadfast to
execute this Agreement and consummate this transaction, Blackstone represents
and warrants to Steadfast that as of the Effective Date and each Closing Date:
10.1.1    Authority. This Agreement has been duly authorized, executed and
delivered by Blackstone, is the legal, valid and binding obligation of
Blackstone, and does not violate any provision of any agreement or judicial
order to which Blackstone is a party or to which Blackstone is subject. All
documents to be executed by Blackstone which are to be delivered at Closing will
be duly authorized, executed and delivered by Blackstone, will be legal, valid
and binding obligations of Blackstone, enforceable in accordance with their
respective terms, and will not violate any provision of any agreement or
judicial order to which Blackstone is a party or to which Blackstone is subject.
10.1.2    Bankruptcy of Blackstone. Blackstone has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Blackstone’s creditors,
suffered the appointment of a receiver to take possession or control of all, or
substantially all, of Blackstone’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Blackstone’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.
10.1.3    Patriot Act Compliance and Prohibited Dealings. To Blackstone’s actual
knowledge, Blackstone is in compliance with the requirements of the Orders and
other similar requirements contained in the rules and regulations of OFAC and in
any enabling legislation or other Executive Orders or regulations in respect
thereof.


32

--------------------------------------------------------------------------------




10.1.4    OFAC. Blackstone, and to the knowledge of Blackstone, any Person who
owns a controlling interest in or otherwise controls Blackstone or any
subsidiary, director, officer, or employee of Blackstone is a country,
territory, individual, entity, or organization named on any list maintained by
OFAC or is a person or entity with whom U.S. persons or entities are restricted
from dealing under any economic sanctions program administered or maintained by
OFAC.
10.1.5    Anti-Bribery Compliance. Blackstone, its subsidiaries, and to its
knowledge, its directors, officers, and employees are in compliance with, and
have at all relevant times been in compliance with the United States Foreign
Corrupt Practices Act of 1977 and all other applicable anti-corruption and
anti-bribery statutes, rules, regulations, and similar government action
applicable to Blackstone. Neither Blackstone nor to Blackstone’s knowledge, any
Person acting for or on behalf of Blackstone has made, authorized, or promised
any contribution, bribe, rebate, payoff influence payment, kickback or other
thing of value to or for the benefit of any supranational, national, federal,
state, municipal, or local government, government agency or instrumentality, or
quasi-governmental authority, including a political party, or any official
thereof, to influence any official act or decision of such a person in violation
of any laws applicable to Blackstone.
10.1.6    No Default. The execution and delivery of this Agreement, and
consummation of the transactions described in this Agreement, will not
constitute a default under any contract, lease, or agreement to which Blackstone
is a party.
10.1.7    Litigation. There is no action, litigation, arbitration, mediation,
reference, suit or proceeding pending or, to Blackstone’s knowledge, threatened
against Blackstone in any court or before or by any federal, state, or municipal
department, commission, board, bureau or agency or other governmental
instrumentality which would materially and adversely affect Blackstone’s ability
to perform its obligations under this Agreement or the documents to be executed
in connection herewith.
10.1.8    Validity of Transaction. No approval, consent, order or authorization
of, or designation, registration or filing (other than for recording purposes)
with any Governmental Authority or other third party is required of Blackstone
in connection with the consummation by Blackstone of the transactions herein
described.
10.1.9    ERISA Compliance. Blackstone is not a “benefit plan investor” within
the meaning of 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, as
amended from time to time.
10.2    Company’s Representations. As a material inducement to Steadfast to
execute this Agreement and consummate this transaction, Company represents and
warrants to Steadfast that (without giving effect to the admission of Steadfast
as a partner in the Company) as of the Effective Date and each Closing:


33

--------------------------------------------------------------------------------




10.2.1    Authority. This Agreement has been duly authorized, executed and
delivered by Company, is the legal, valid and binding obligation of Company, and
does not violate any provision of any agreement or judicial order to which
Company is a party or to which Company is subject. All documents to be executed
by Company which are to be delivered at Closing will be duly authorized,
executed and delivered by Company, will be legal, valid and binding obligations
of Company, enforceable in accordance with their respective terms, and will not
violate any provision of any agreement or judicial order to which Company is a
party or to which Company is subject.
10.2.2    Bankruptcy of Company. Company has not made a general assignment for
the benefit of creditors, filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Company’s creditors, suffered the
appointment of a receiver to take possession or control of all, or substantially
all, of Company’s assets, suffered the attachment or other judicial seizure of
all, or substantially all, of Company’s assets, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.
10.2.3    Patriot Act Compliance and Prohibited Dealings. To Company’s actual
knowledge, Company is in compliance with the requirements of the Orders and
other similar requirements contained in the rules and regulations of OFAC and in
any enabling legislation or other Executive Orders or regulations in respect
thereof.
10.2.4    OFAC. Company, and to the knowledge of Company, any Person who owns a
controlling interest in or otherwise controls Company or any subsidiary,
director, officer, or employee of Company is a country, territory, individual,
entity, or organization named on any list maintained by OFAC or is a person or
entity with whom U.S. persons or entities are restricted from dealing under any
economic sanctions program administered or maintained by OFAC.
10.2.5    Anti-Bribery Compliance. Company, its subsidiaries, and to its
knowledge, its directors, officers, and employees are in compliance with, and
have at all relevant times been in compliance with the United States Foreign
Corrupt Practices Act of 1977 and all other applicable anti-corruption and
anti-bribery statutes, rules, regulations, and similar government action
applicable to Company. Neither Company nor to Company’s knowledge, any Person
acting for or on behalf of Company has made, authorized, or promised any
contribution, bribe, rebate, payoff influence payment, kickback or other thing
of value to or for the benefit of any supranational, national, federal, state,
municipal, or local government, government agency or instrumentality, or
quasi-governmental authority, including a political party, or any official
thereof, to influence any official act or decision of such a person in violation
of any laws applicable to Company.
10.2.6    No Default. The execution and delivery of this Agreement, and
consummation of the transactions described in this Agreement, will not
constitute a default under any contract, lease, or agreement to which Company is
a party.


34

--------------------------------------------------------------------------------




10.2.7    Litigation. There is no action, litigation, arbitration, mediation,
reference, suit or proceeding pending or, to Company’s knowledge, threatened
against Company in any court or before or by any federal, state, or municipal
department, commission, board, bureau or agency or other governmental
instrumentality which would materially and adversely affect Company’s ability to
perform its obligations under this Agreement or the documents to be executed in
connection herewith.
10.2.8    Validity of Transaction. No approval, consent, order or authorization
of, or designation, registration or filing (other than for recording purposes)
with any Governmental Authority or other third party is required of Company in
connection with the consummation by Company of the transactions herein
described.
10.3    ERISA Compliance. Neither Blackstone nor Company is a “benefit plan
investor” within the meaning of 29 C.F.R. § 2510.3 101, as modified by Section
3(42) of ERISA, as amended from time to time.
10.4    Survival. The continued accuracy in all material respects of the
aforesaid representations and warranties as of the Closing Date shall be a
condition precedent to Steadfast’s obligation to close, except for changes which
have been approved by Steadfast. The express representations and warranties in
this Agreement and any Blackstone Closing Certificate shall not merge into any
instrument of conveyance delivered at Closing and shall survive the Closing
until the Expiration Date and shall then terminate, except to the extent that
Steadfast has delivered a Claim Notice for a breach of any such representation
or warranty to Blackstone prior to the Expiration Date, in which case, so long
as Steadfast continuously and diligently prosecutes such claim, the applicable
representation or warranty shall survive until Steadfast’s Claim is finally
resolved.
10.5    Blackstone’s and Company’s Acknowledgement. EACH OF BLACKSTONE AND
COMPANY SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR STEADFAST’S
REPRESENTATIONS AND WARRANTIES AND OTHER OBLIGATIONS EXPRESSLY SET FORTH IN THIS
AGREEMENT OR ANY OF THE CLOSING DOCUMENTS: (1) STEADFAST AND THE PROPERTY OWNERS
SHALL CONTRIBUTE AND CONVEY THE PROPERTIES TO THE COMPANY SUBSIDIARIES “AS IS,
WHERE IS AND WITH ALL FAULTS”; (2) BLACKSTONE AND COMPANY ARE NOT RELYING ON ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, FROM STEADFAST OR THE PROPERTY
OWNERS, NOR ANY PARTNER, OFFICER, EMPLOYEE, ATTORNEY, AGENT OR BROKER OF
STEADFAST OR THE PROPERTY OWNERS, OR THEIR RESPECTIVE AFFILIATES, ADVISORS,
PROPERTY MANAGERS OR OTHER AFFILIATED ENTITY, AS TO ANY MATTER, CONCERNING THE
PROPERTIES, OR SET FORTH, CONTAINED OR ADDRESSED IN THE DUE DILIGENCE DOCUMENTS
(INCLUDING WITHOUT LIMITATION, THE COMPLETENESS THEREOF), INCLUDING WITHOUT
LIMITATION: (I) THE QUALITY, NATURE, HABITABILITY, MERCHANTABILITY, USE,
OPERATION, VALUE, MARKETABILITY, ADEQUACY, OR PHYSICAL CONDITION OF THE
PROPERTIES OR


35

--------------------------------------------------------------------------------




ANY ASPECT OR PORTION THEREOF, INCLUDING, WITHOUT LIMITATION, STRUCTURAL
ELEMENTS, FOUNDATIONS, ROOFS, APPURTENANCES, ACCESS, LANDSCAPING, PARKING
FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS,
FACILITIES AND APPLIANCES, SOILS, GEOLOGY AND GROUNDWATER, (II) THE DIMENSIONS
OR LOT SIZE OF ANY PROPERTY OR THE SQUARE FOOTAGE OF ANY IMPROVEMENTS THEREON OR
OF ANY TENANT SPACE THEREIN, (III) THE DEVELOPMENT OR INCOME POTENTIAL, OR
RIGHTS OF OR RELATING TO, ANY PROPERTY, OR THE SUITABILITY, VALUE OR ADEQUACY OF
ANY PROPERTY FOR ANY PARTICULAR PURPOSE, (IV) THE ZONING OR OTHER LEGAL STATUS
OF ANY PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF ANY
PROPERTY, (V) THE COMPLIANCE OF ANY PROPERTY OR ITS OPERATION WITH ANY
APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS
AND RESTRICTIONS OF ANY GOVERNMENTAL AUTHORITY OR OF ANY OTHER PERSON OR ENTITY
(INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT), (VI) THE
PRESENCE OR ABSENCE OF HAZARDOUS MATERIALS ON, IN, UNDER, ABOVE OR ABOUT ANY
PROPERTY OR ANY ADJOINING OR NEIGHBORING PROPERTY, (VII) THE QUALITY OF ANY
LABOR AND MATERIALS CONTAINED IN ANY IMPROVEMENTS, (VIII) THE CONDITION OF TITLE
TO ANY PROPERTY, (IX) THE LEASES, CONTRACTS OR ANY OTHER AGREEMENTS AFFECTING
ANY PROPERTIES OR THE INTENTIONS OF ANY PARTY WITH RESPECT TO THE NEGOTIATION
AND/OR EXECUTION OF ANY LEASE OR CONTRACT WITH RESPECT TO ANY PROPERTY, OR
(X) THE ECONOMICS OF, OR THE INCOME AND EXPENSES, REVENUE OR EXPENSE
PROJECTIONS, OR OTHER FINANCIAL MATTERS RELATING TO, THE OPERATION OF ANY
PROPERTY; (3) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH OF
BLACKSTONE AND COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT IT IS NOT RELYING
ON ANY REPRESENTATION OR WARRANTY OF STEADFAST OR ANY OTHER AGENT OR BROKER OF
STEADFAST, WHETHER IMPLIED, PRESUMED OR EXPRESSLY PROVIDED AT LAW OR OTHERWISE,
ARISING BY VIRTUE OF ANY STATUTE, COMMON LAW OR OTHER LEGALLY BINDING RIGHT OR
REMEDY IN FAVOR OF BLACKSTONE OR THE COMPANY; AND (4) EACH OF BLACKSTONE AND
COMPANY FURTHER ACKNOWLEDGES AND AGREES THAT STEADFAST IS UNDER NO DUTY TO MAKE
ANY INQUIRY REGARDING ANY MATTER THAT MAY OR MAY NOT BE KNOWN TO BLACKSTONE OR
COMPANY OR ANY OTHER AGENT OR BROKER OF BLACKSTONE OR COMPANY. THIS SECTION 10.3
SHALL SURVIVE THE CLOSING OR ANY TERMINATION OF THIS AGREEMENT.


36

--------------------------------------------------------------------------------




10.6    Release. Without limiting the provisions of Section 10.5, but subject to
the express rights and remedies reserved to Blackstone or Company in this
Agreement and subject to the provisions of this Section 10.6, Blackstone, for
itself, the Company, and the Company Subsidiaries, waives, as of the Closing,
its right to recover from, and forever releases and discharges, and covenants
not to sue, Steadfast, the Property Owners, Steadfast’s Affiliates, Steadfast’s
property and asset managers, and each of their Affiliates, partners, trustees,
shareholders, members, managers, directors, officers, attorneys, employees and
agents of each of them, and their respective heirs, successors, personal
representatives and assigns (each a “Steadfast Party”, and collectively, the
“Steadfast Parties”) with respect to any and all Claims, whether direct or
indirect, known or unknown, foreseen or unforeseen, that may arise on account of
or in any way be connected with the physical, environmental and structural
condition of the Properties or any law or regulation applicable thereto,
including, without limitation, any Claim or matter relating to the use,
presence, discharge or release of Hazardous Materials on, under, in, above or
about the Properties; provided, however, that notwithstanding any provision of
this Agreement to the contrary, the release of the Steadfast Parties set forth
in this Section 10.4 shall not in any case apply to any Claims that may arise on
account of (i) Steadfast’s breach of any of its representations and warranties
or any other obligation expressly set forth in this Agreement or the Closing
Documents, or (ii) any fraud or willful misconduct on the part of Steadfast or
any Steadfast Parties, as established by a final, non-appealable judgment
obtained by Blackstone or the Company from a court of competent jurisdiction.
Blackstone acknowledges and agrees that: (i) Blackstone is an experienced and
sophisticated purchaser of real property; (ii) Blackstone has expressly
negotiated the limitations of liability contained in this Agreement; and
(iii) the limitations contained in this Agreement are reasonable. Blackstone
acknowledges and agrees that Steadfast has agreed to enter into this Agreement
in consideration for and in reliance upon the limitations of liability contained
in this Agreement, and that the consideration under this Agreement is based in
part on such limitations of liability. This Section 10.6 shall not be effective
until and shall survive the Closing.


37

--------------------------------------------------------------------------------




11.    ADDITIONAL AGREEMENTS
11.1    Operations.
(a) Steadfast shall cause each Property Owner to continue to operate, manage and
maintain its Property up to and including the Closing Date in the ordinary
course of business and substantially in accordance with such Property Owner’s
practices for the six months preceding the Effective Date, subject to the
remaining provisions of this Article 11 and subject to Article 14 of this
Agreement, including maintenance of substantially advertising and other
marketing programs for the Project. Steadfast will not have any obligation to
engage in any material capital improvements other than (x) in the ordinary
course of business and substantially in accordance with such Property Owner’s
practices for the six months preceding the Effective Date, (y) repairs and
improvements required to address an emergency or to ensure life safety and (z)
the Ongoing Capital Projects.
(b) Steadfast shall place apartment units that become vacant more than seven (7)
days prior to Closing into rent-ready condition on or before such Closing Date
substantially in accordance with Steadfast’s current management standards for
its apartment properties as though no sale of the Property were contemplated.
Forty-eight (48) hours prior to the applicable Closing, a representative of
Blackstone and Steadfast shall conduct a walk-through to determine the number of
such vacant units not in “rent-ready” condition on such date. In the event that
any unit identified in the immediately preceding sentence is not rent-ready as
of the date of such walk-through, such failure shall not constitute a default by
Steadfast hereunder, however, for any such unit that is not rent-ready on such
walk-through date or becomes vacant after the walk-through, Blackstone shall
receive a credit against the Purchase price in an amount equal to $650/unit with
respect to each such unit.
11.2    Insurance. Steadfast shall cause property insurance and commercial
general liability insurance to be maintained on each Property through the date
such Property is contributed to the Company which is at least equivalent in all
material respects to the insurance policies covering such Property as of the
Effective Date.
11.3    Personal Property. Steadfast agrees that during the term of this
Agreement, no Property Owner will transfer or remove any material tangible
Personal Property from its Property after the Effective Date except for the
purpose of repair or replacement thereof. Any items of tangible Personal
Property replaced after the Effective Date shall be of substantially similar
quality and quantity to the item of Personal Property being replaced.


38

--------------------------------------------------------------------------------




11.4    No New Grants and Encumbrances. Steadfast agrees that during the term of
this Agreement, that neither Steadfast nor Property Owner will (i) grant or
convey any interest in its Property or grant any purchase option, right of first
refusal or right of first offer with respect to any Property to any third party
or enter into any agreements or term sheets with any party, negotiate with,
respond to inquiries from, entertain offers from, or otherwise deal with any
other party regarding a sale of all or any portion of the Property (directly or
indirectly, in a debt or equity transaction) or (ii) otherwise encumber any
Property (or modify or terminate any encumbrance) or create or modify any
exceptions to title to any Property; initiate or consent to any change in the
zoning of any Property or with respect to other Property entitlements or
permits; or transfer, modify or otherwise dispose of any intangible Personal
Property that is to be assigned hereunder without the prior written approval of
Blackstone, which approval shall not be unreasonably withheld, conditioned, or
delayed.
11.5    Leases. At all times from the Effective Date to the Closing Date for
each Property, Steadfast shall cause each Property Owner to, keep and perform
all of its material obligations under any Lease applicable to such Property
Owner’s Property. Steadfast shall have the right, without Blackstone’s or
Company’s consent, to enter into new residential Leases (but not Commercial
Leases) or renew or amend existing Leases, as long as same is on terms as set
forth on Schedule 11.5 hereto and otherwise consistent with Steadfast’s past
practices (the “Leasing Practices”). If a new residential lease or an amendment,
renewal or extension of a Lease is contemplated and outside of the scope of the
Leasing Practices, it shall require Company’s consent, which shall not be
unreasonably withheld, conditioned or delayed, and, if the Company does not
object within two (2) business days after receipt of such lease or amendment
from Steadfast or its representative, then Company shall be deemed to have
approved such lease or amendment, as applicable. It is agreed that the
correspondence may be given by e-mail only, on a Business Day, to Bill Stoll
(Bill.Stoll@SteadfastCo.com) of Steadfast and Jenny Wang
(Jenny.Wang@Blackstone.com) of Blackstone so that the timeliness of information
sharing and response on these matters will be enhanced.
11.6    Service Contracts. Steadfast shall not enter into, amend or modify any
Service Contract with respect to any Property (except those required to address
an emergency or to ensure life safety, or those entered into in the ordinary
course of business for maintenance and repairs, in each case which are
terminable upon 30 days’ notice without penalty and do not involve payments in
excess of $25,000) without the prior written consent of the Company, which
consent shall be in Company’s sole discretion.


39

--------------------------------------------------------------------------------




11.7    Notifications. Between the Effective Date and each respective Closing
Date, Steadfast shall promptly notify Blackstone of (and provide Blackstone with
a copy of any written material received with respect to) (i) written notice of
the institution of any condemnation, environmental, zoning or other proceedings
relating to such Property of which Steadfast or any Property Owner, (ii) written
notice of any violation of any legal requirements relating to such Property
received by Steadfast or any Property Owner from any Governmental Authority,
(iii) any material litigation, arbitration or administrative hearing against
Steadfast or the applicable Property Owner that is filed during such period
arising out of the ownership of such Property (but excluding tenant litigation
and litigation covered by insurance), (iv) any written notices of material
default received or given by Steadfast under any material Service Contract or
received by Steadfast under any Lease following the date of this Agreement and
(v) any other matters arising during such period that would materially and
adversely affect Steadfast’s representations and warranties in Section 9.1 of
this Agreement.
11.8    Property Management Agreements. On the respective Closing Dates, each
Company Subsidiary shall enter into a property management agreement (each a
“Property Management Agreement”) for its Property with Steadfast Management
Company, Inc., which Property Management Agreements shall be substantially in
the form of Exhibit G-1.
11.9    On the Initial Closing Date, the Company shall enter into an Accounting
and Administrative Agreement with Steadfast Income Advisors, LLC, which
Accounting and Administrative Agreement shall be substantially in the form of
Exhibit G-2.
11.10    Estoppels; SNDAs. In the event that any lender with respect to the
Assumed Loans or, with respect to any other Property, the Company’s proposed
lender (“Company’s Lender”), requires Company to deliver (i) estoppels to any
parties to any Condominium Document, Property Agreement or Service Contract
(“Estoppels”) and/or (ii) subordination, nondisturbance and attornment
agreements (“SNDAs”) in connection with Company’s financing of the Property (or
any portion thereof) or otherwise requests Company to attempt to obtain the
same, Steadfast will cooperate and use commercially reasonable efforts to
deliver to the applicable third party each such requested Estoppel and/or SNDA
(as applicable) in the form as may be requested by Company’s Lender and shall
use commercially reasonable efforts to (but shall have no obligation to) obtain
the prompt return of an executed Estoppel and/or an SNDA (as applicable) in
substantially the same form. In no event shall Steadfast be required to deliver
requests for such Estoppels and/or SNDAs (as applicable) for any residential
Leases.


40

--------------------------------------------------------------------------------




11.11    Violations. Prior to the Closing, Steadfast will use commercially
reasonable efforts to close out any open building permits at any of the
Properties, including but not limited to the Known Violations. Prior to the
Closing, Steadfast shall use commercially reasonable efforts to cure any
violations of which Steadfast has knowledge of prior to the Closing, including
the Known Violations. For avoidance of doubt, the closing out of any building
permits and cure of any open violations shall not be deemed a condition to
Closing or a default hereunder and neither Steadfast nor Blackstone shall have
the right to delay, defer or refuse to proceed to Closing based on a failure to
close a building permit or to cure an open violation. Steadfast shall have the
option, in its sole discretion and in lieu of curing any open building permits
or open violations, including the Known Violations, to provide the Company a
credit in the amount of all reasonably estimated costs, fees and penalties with
respect to such open permits or violations in an amount not to exceed $20,000 in
the aggregate for any individual Property, it being agreed that if the Company
receives a credit at Closing and Steadfast pays any such fees and penalties
prior to the applicable Closing and the applicable governmental entity confirms
after the Closing that such item for which Company has received a credit has
been paid, the Company shall promptly reimburse such credited amount to
Steadfast. This Section 11.11 shall survive the Closing.
11.12    Assumed Loans. Prior to Closing, Steadfast shall and shall cause the
Property Owners to continue to perform, in all material respects, their
respective obligations under the Loan Documents (including, without limitation,
the making of payments required thereby). Steadfast shall not (and shall not
permit the Property Owners) to amend any Loan Documents without Blackstone’s
consent.
12.    CLOSING CONDITIONS
12.1    Conditions to Obligations of Steadfast. In addition to any other
conditions contained in this Agreement, the obligations of Steadfast under this
Agreement to contribute the Properties to the Company and to consummate the
other transactions contemplated by this Agreement shall be subject to the
satisfaction of the following conditions on or before the applicable Closing
Date, except to the extent that any of such conditions shall be waived by
Steadfast in writing at or prior to the applicable Closing:
12.1.1    Representations and Warranties of Blackstone. All representations and
warranties of Blackstone and Company in this Agreement shall be true and correct
in all material respects when made and shall continue to be true and correct in
all material respects as of each Closing Date, except for changes that have been
approved in writing by Steadfast.
12.1.2    Covenants of Blackstone. Blackstone shall have delivered the Purchase
Price allocable to the Properties conveyed at such Closing and Blackstone and/or
Company shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by Blackstone and/or Company as of the Closing Date, including execution
and delivery of the Company Agreement and all of the other Closing Documents and
funds to be executed and delivered by Blackstone, Company or any Company
Subsidiary pursuant to Section 13 below.


41

--------------------------------------------------------------------------------




12.1.3    Not Conditioned on Financing. Except as contemplated by Section 12.3,
each of Blackstone and Company expressly agrees and acknowledges that
Blackstone’s and Company’s obligations hereunder are not in any way conditional
upon or qualified by Blackstone’s or Company’s ability to obtain financing of
any type or nature whatsoever (i.e., whether by way of debt financing or equity
investment or otherwise).
If as of any Closing Date any of the foregoing conditions applicable to such
Closing are not satisfied for any reason whatsoever or, alternatively, are not
expressly waived in writing by Steadfast, Steadfast shall have no obligation to
consummate the transactions described herein and shall have the right to
terminate this Agreement, whereupon no Party shall have any further rights or
obligations under this Agreement except for the Obligations Surviving
Termination; provided, however, that Steadfast shall have the remedies described
in Section 15.1 below in the event any such failure of condition is the result
of Blackstone’s or Company’s default in the performance of its obligations and
agreements hereunder.
12.2    Conditions to Obligations of Blackstone. In addition to any other
conditions contained in this Agreement, the obligations of Blackstone and
Company under this Agreement to consummate the transactions contemplated hereby
shall be subject to the satisfaction of the following conditions on or before
the applicable Closing Date with respect to each Property, except to the extent
that any of such conditions shall be waived by Blackstone and/or Company in
writing at or prior to such Closing.
12.2.1    Representations and Warranties of Steadfast. All representations and
warranties of Steadfast in this Agreement shall be true and correct in all
material respects (except for the representation made in Section 9.1.8(b), which
shall be true and correct in all respects) when made and shall continue to be
true and correct in all material respects as of the applicable Closing Date (as
if such representation was made on and as of such applicable Closing Date) with
respect to each individual Property, except as a result of Permitted
Representation Changes or as otherwise approved in writing by Blackstone.
“Permitted Representation Changes” shall mean:
(a)
changes in circumstances or status of Tenants under Leases occurring after the
Effective Date (e.g., tenant defaults, bankruptcies, or other adverse matters
relating to a tenant or any termination of any Lease by the applicable tenant)
other than as a result of any landlord default thereunder or;

(b)
changes after the Effective Date with respect to Leases permitted pursuant to
the provisions of Section 11.5;

(c)
the actual, threatened or contemplated commencement of any condemnation
proceeding after the Effective Date (which matters shall be governed by the
provisions of Section 14);

(d)
the occurrence of any casualty after the Effective Date (which matters shall be
governed by the provisions of Section 14);



42

--------------------------------------------------------------------------------




(e)
changes after the Effective Date with respect to Service Contracts permitted by
the provisions of Section 11.6; and

(f)
an immaterial change in a representation or warranty.

12.2.2    Covenants of Steadfast. Steadfast shall have performed and complied in
all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by Steadfast prior to or as of the
applicable Closing Date, including execution and delivery of the Company
Agreement and all of the other Closing Documents and funds to be executed and
delivered by Steadfast and the Property Owners pursuant to Section 13 below.
If by the applicable Closing Date any of the foregoing conditions are not
satisfied for any reason whatsoever with respect to any Property or,
alternatively, are not expressly waived by Blackstone in writing, Blackstone
shall have no obligation to consummate the Closing with respect to such affected
Property, and shall have the right to terminate this Agreement with respect to
such affected Property and designate it as a Removed Property, in which case the
Escrow Agent shall refund the applicable Allocated Earnest Money to Blackstone
whereupon no Party shall have any further rights or obligations under this
Agreement with respect to such Removed Property except for the Obligations
Surviving Termination; provided, however, Blackstone shall have the remedies
described in Section 15.2 below in the event any such failure of condition is
the result of Steadfast’s default in the performance of its obligations and
agreements hereunder.


43

--------------------------------------------------------------------------------




12.3    Assumed Loans/Prepaid Loans.
12.3.1    In addition to the other conditions contained in this Agreement,
Company’s obligation to assume the Assumed Loans shall be conditioned on each
Existing Lender executing Loan Assumption Documents confirming that such
Existing Lender: (i) has consented to the assumption of the Assumed Loans by the
applicable Company Subsidiary and approval of the Company, or such other party
or parties as the Company and Existing Lender may agree as the substitute
guarantor for the non-recourse carve-out matters accruing or from events
occurring after the Closing and the substitute environmental indemnitor for any
environmental indemnity obligations on the Outside Closing Date under the
Assumed Loans (the “Company Replacement Guarantor”), (ii) has approved a
replacement management agreement, if such approval right is granted to Existing
Lender under the applicable Assumed Loans, (iii) has consented to the required
amendments to the borrower structure listed on Schedule 12.3.1 attached hereto,
in each case, in such form as may be mutually agreed by Company and the
applicable Existing Lender (each a “Required Amendment”), and (iv) has confirmed
the outstanding principal balance, interest rate and escrow reserves, if any
(collectively, the “Loan Assumption Approvals”). Notwithstanding the foregoing,
the Loan Assumption Approvals shall not be considered obtained and satisfied
unless such documents (a) shall only require the applicable Company Subsidiaries
and any replacement guarantors to assume the obligations under the Loan
Documents for the Assumed Loan from and after the Outside Closing Date and in
substantially the same form as those set forth in the current loan documents for
the Assumed Loan, (b) shall not include any requirement (except as the Company
approves, which approval may be given or withheld in the Company’s sole and
absolute discretion) that any Person provide any guaranty or environmental
indemnity to Existing Lenders beyond those already in place with respect to such
Assumed Loan, (c) shall not require any payment or a funding of any reserve not
contemplated by the Loan Document, (d) shall not modify the economic terms of
the Assumed Loan and (e) shall not require any amendment to any loan documents
to increase obligations or reduce the rights of the borrower or any guarantor
thereunder other than to a de minimis extent (the foregoing (a) through (e),
collectively, the “Loan Assumption Requirements”). Notwithstanding anything to
the contrary contained herein, no Company Subsidiary shall be obligated to
assume any Assumed Loan which is in default.
12.3.2    Steadfast’s obligation to consummate the transactions described in
this Agreement shall be conditioned on each Existing Lender informing Steadfast
and the Company, in writing, that such Existing Lender has released the
applicable Property Owners, and its Affiliates of Steadfast who have provided
guarantees for the Assumed Loans from all liability arising from and after the
Closing under the Assumed Loan and under all such guarantees, other than with
respect to environmental matters, if applicable (the “Steadfast Assumed Loan
Release”). In the event that the Existing Lender does not agree to provide the
Steadfast Assumed Loan Release, then the Company shall have the option to
satisfy the closing condition in this Section 12.3.2 by indemnifying Steadfast
and its Affiliates for all liability arising after the Closing under the Assumed
Loan and under all such guarantees, other than with respect to environmental
matters.


44

--------------------------------------------------------------------------------




12.3.3    Steadfast and Blackstone, in a cooperative effort, shall jointly
pursue the Loan Assumption Approval. In connection therewith, the Parties
covenant and agree to submit a loan assumption application along with any
required loan application fees and deposits (to be funded 10% by Steadfast and
90% by Blackstone) to Existing Lender promptly after the Effective Date, and
thereafter shall use good faith and diligent efforts to obtain the Loan
Assumption Approvals. In connection with the foregoing, Blackstone and Steadfast
each agree (i) to reasonably cooperate with an Existing Lender’s customary
requests for delivery of information about themselves, (ii) to approve any
commercially reasonable loan assumption documents in form and content
customarily required of similarly situated buyers in similar transactions, (iii)
provide customary and reasonable releases to a Lender, if required by a Lender,
and (iv) to comply with any other commercially reasonable requirements and
conditions of Existing Lender in connection with the assumption of such Assumed
Loan (to the extent the same do not conflict with the Loan Assumption
Requirements). Furthermore, Steadfast’s cooperation shall include: (x)
confirming, remaking and updating any representations and warranties in the Loan
Documents as of the Closing Date if required by a Lender, subject to any
necessary exceptions or modifications necessitated by new or newly discovered
facts and circumstances, and (y) promptly supplying to any Lender, upon receipt
of written request therefor, all financial and other information with respect to
Steadfast and the Property Owners and applicable Properties as may be reasonably
requested from time to time by a Lender in accordance with the terms and
conditions of the applicable Loan Documents and otherwise reasonably cooperate
with requests of a Lender with respect to any Loan Assumption. In the event that
any Lender requires in connection with a Loan Assumption that the Company
Subsidiary and/or Company Replacement Guarantor assume obligations or
liabilities with respect to the Loan for matters arising since the inception of
the Loan (as distinguished from those arising from and after the Closing),
Steadfast shall indemnify the Company Subsidiary and the Company Replacement
Guarantor with respect to such obligations and liabilities relating to the
period prior to the Closing.
12.3.4    Any loan assumption fees required by an Existing Lender as a condition
to a Loan Assumption Approval, as well as all other costs and expenses of any
Existing Lender associated with issuance of a Loan Assumption Approval,
including without limitation all attorneys’ fees, title costs, appraisal fees,
rating agency fees, and other actual third party costs incurred by Existing
Lender or the servicer of such loan in connection with the Parties’ application
for a Loan Assumption Approval (hereinafter collectively referred to as “Loan
Assumption Costs”), shall be treated as Company Transaction Costs pursuant to
this Agreement.
12.3.5    Notwithstanding anything provided herein, if any Existing Lender has
not provided its Loan Assumption Approval for any Assumed Loan or agreed to the
Loan Assumption Requirements in the related loan assumption documentation (the
“Loan Assumption Documents”) by March 31, 2018, then (i) Steadfast shall cause
the Assumed Loan to be prepaid or defeased on or before the Outside Closing Date
and it shall be deemed a Prepaid Loan under this Agreement, in which case (a)
the fees and costs, including legal fees (but excluding principal and interest
and other fees due with respect to the Assumed


45

--------------------------------------------------------------------------------




Loan) incurred in such prepayment or defeasance shall be Company Transaction
Costs and (b) Steadfast shall pay all principal and accrued interest on the
Assumed Loan; or (ii) if such Assumed Loan cannot by its terms be prepaid or
defeased, then either (A) Steadfast shall use commercially reasonable efforts to
obtain the applicable lender’s consent to the prepayment or defeasance of such
Assumed Loan, as applicable, on or before the Outside Closing Date, and if such
consent is not obtained by the Outside Closing Date, then Blackstone shall have
the unilateral right to terminate this Agreement with respect to the Property
subject to such Assumed Loan by written notice to Steadfast, in which event such
Property shall be deemed a Removed Property, the Allocated Earnest Money with
respect to the Removed Property shall be returned to the Company and the Parties
shall have no further rights or obligations under this Agreement with respect to
such Removed Property other than Obligations Surviving Termination relating to
such Removed Property, or (B) the Parties, by mutual agreement, may extend the
Outside Closing Date to allow additional time to effect the prepayment or
defeasance of such Prepaid Loan.
12.3.6    In the event that the terms of any Prepaid Loans (other than the
Prepaid Loans contemplated in Section 12.3.5) do not permit prepayment or
defeasance or prepayment or defeasance cannot be achieved on or before the
Initial Closing Date, then Steadfast shall use commercially reasonable efforts
to obtain the applicable lender’s consent to the prepayment or defeasance of
such Prepaid Loan, as applicable, on or before the Outside Closing Date, and if
such consent is not obtained by the Outside Closing Date, then (i) Blackstone
shall have the unilateral right to terminate this Agreement with respect to the
Property subject to such Prepaid Loan by written notice to Steadfast, in which
event such Property shall be deemed a Removed Property, the Allocated Earnest
Money with respect to the Removed Property shall be returned to the Company and
the Parties shall have no further rights or obligations under this Agreement
with respect to such Removed Property other than Obligations Surviving
Termination relating to such Removed Property, or (ii) the Parties, by mutual
agreement, may extend the Outside Closing Date to allow additional time to
effect the prepayment or defeasance of such Prepaid Loan. The fees and costs
incurred in such prepayment or defeasance (excluding any principal and interest
payments), shall be Company Transaction Costs (including the legal fees of the
Company and the Exiting Lender incurred in connection with such prepayment or
defeasance).
12.3.7    Notwithstanding anything to the contrary in this Section 12 or any
other provision of this Agreement, in the event that the Agreed Value of Removed
Properties exceeds: (a) if Meritage is not one of the Removed Properties,
$80,000,000, or (b) if Meritage is one of the Removed Properties, $100,000,000,
either Party may terminate this Agreement and neither party shall have any
further rights, duties or obligations hereunder except for Obligations Surviving
Termination.


46

--------------------------------------------------------------------------------




13.    CLOSING
13.1    Deliveries by Steadfast. One (1) business day prior to the Initial
Closing Date, Steadfast shall execute and deliver a counterpart of the Company
Agreement to the Escrow Agent. In addition, one business day prior to each
applicable Closing Date, Steadfast shall execute and deliver to the Escrow
Agent, or cause the applicable Property Owner to execute and deliver to the
Escrow Agent, the following (all of which shall be duly acknowledged where
required) with respect to each Property being conveyed on such Closing Date:
13.1.1    A limited or special warranty deed (warranting title by, through or
under the applicable Property Owner) with respect to each Property in
substantially the forms attached hereto as Exhibits H-1, H-2 and H-3, but
modified to conform to the law of the jurisdiction where the Property is
located, duly executed by the applicable Property Owner, conveying fee simple
title to the applicable Company Subsidiary, subject to the applicable Permitted
Exceptions and Assumed Loans (if applicable) (each a “Deed” and collectively,
the “Deeds”);
13.1.2    An Assignment and Assumption of Lease in substantially the form
attached hereto as Exhibit I, but modified to conform to the law of the
jurisdiction where each Property is located, whereby the applicable Property
Owner shall assign to the applicable Company Subsidiary all of such Property
Owner’s right, title and interest in and to any Leases relating to such Property
and any related guaranty, subject to the Permitted Exceptions and the Assumed
Loans (if applicable);
13.1.3    A Blanket Transfer and Assignment and Bill of Sale (of Personal and
Intangible Property) in substantially the form attached hereto as Exhibit J, but
modified to conform to the law of the jurisdiction where the Property is
located, whereby the applicable Property Owner shall assign to the applicable
Company Subsidiary all of such Property Owner’s right, title, and interest in
and to the Personal Property, subject to the Permitted Exceptions and the
Assumed Loans (if applicable);
13.1.4    An Assignment and Assumption of Service Contracts in substantially the
form attached hereto as Exhibit K, but modified to conform to the law of the
jurisdiction where the Property is located, whereby the applicable Property
Owner shall assign to the applicable Company Subsidiary all of the Property
Owner’s right, title, and interest in and to any assignable Designated Service
Contracts. To the extent that any Service Contract is not assignable, the
respective Property Owner shall terminate such Service Contract prior to the
applicable Closing and any costs and fees that accrue as a result of such
termination shall be a Steadfast Transaction Cost.
13.1.5    Written estoppels of the applicable homeowner’s association,
condominium board or counterparty with respect to each Property Agreement or
Condominium Document listed on Schedule 13.1.5;


47

--------------------------------------------------------------------------------




13.1.6    A resignation of each officer, member or director of the board of any
applicable homeowner’s association or condominium who was appointed by Steadfast
or any of its Affiliates on behalf of the owner of all or any portion of such
Property;
13.1.7    A title affidavit with respect to each applicable Property executed by
the applicable Property Owner in the form attached hereto as Exhibit L, but
modified to conform to the law and custom of the jurisdiction where the Property
is located as required by the Title Company. In addition, Steadfast shall
deliver to the Title Company an affidavit in the form attached hereto as
Exhibit M in order to enable the Title Company to issue a Non-imputation
Endorsement for the Company Subsidiary’s Title Policy;
13.1.8    An affidavit in compliance with Section 1445(f)(3) of the Code, that
such Property Owner is not a foreign person as such term is defined in Section
1445(f)(3) of the Code, and any corresponding state or local forms or
certificates required to exempt Steadfast from withholding under the laws of any
state or local jurisdiction;
13.1.9    Such conveyancing or transfer tax forms or returns or other similar
disclosure forms as are required to be delivered or signed by Steadfast or the
applicable Property Owner under applicable state, county and local law in
connection with the conveyance of such Property;
13.1.10    Any Loan Assumption Documents to be executed by the applicable
Property Owner, by Steadfast, or by any Affiliate of Steadfast in connection
with the assumption of any Assumed Loan by the Company Subsidiary;
13.1.11    A termination of all (x) Affiliate Agreements and (y) management or
leasing agreements in effect with respect to such Property;
13.1.12     A letter from the applicable Property Owner to the Tenant of such
Property notifying such Tenant of the conveyance of the Property to the
applicable Company Subsidiary, such letter to be in such form as Steadfast and
Blackstone shall reasonably approve;
13.1.13     A closing statement setting forth the prorations and adjustments
required herein, payment of all costs and expenses required pursuant to this
Agreement, and the source and disposition of the Parties’ capital contributions
to the Company and all other funds transferred at Closing (the “Closing
Statement”);
13.1.14     A certificate (“Steadfast Closing Certificate”) in the form of
Exhibit N from Steadfast to Blackstone and reaffirming each of the
representations and warranties set forth in Section 9.1, except as noted
therein;
13.1.15     A Property Management Agreement for each Property being conveyed
executed on behalf of Steadfast Management Company, Inc.;


48

--------------------------------------------------------------------------------




13.1.16    Evidence of the existence, formation and authority of Steadfast and
the applicable Property Owners and of the authority of the persons executing
documents on behalf of Steadfast and the applicable Property Owners, and any
other customary documents, undertakings, affidavits or agreements required by
the Title Company, all in form reasonably satisfactory to the Title Company; and
13.1.17    An Assignment and Assumption of Declarants Rights in form
substantially as attached hereto as Exhibit S duly authorized, executed
acknowledged by the applicable Property Owner and declarant.
13.2    Deliveries by Blackstone. One business day prior to the Initial Closing
Date, Blackstone shall execute and deliver a counterpart of the Company
Agreement to the Escrow Agent. In addition, one business day prior to each
applicable Closing Date (except in the case of the funds described in Section
13.2.1, which may be delivered on the actual date of Closing), Blackstone shall
execute and deliver to the Escrow Agent the following documents and items (duly
acknowledged where required):
13.2.1    Immediately available funds that portion of the Initial Contribution
from Blackstone to the Company allocable to the Properties being conveyed at the
applicable Closing, subject to a credit for the Allocated Earnest Money
allocable to such Properties, which Allocated Earnest Money shall be disbursed
by the Escrow Agent to the Company as a portion of the funds due from Blackstone
at Closing;
13.2.2    The Closing Statement described in Section 13.1.11;
13.2.3    Evidence of the legal existence and good standing of Blackstone and
the power and authority of the individuals executing and delivering this
Agreement, the Company Agreement, the Closing Documents described herein on
behalf of Blackstone to act for and bind Blackstone, and any other customary
documents, affidavits or other agreements required by the Title Company to issue
the Title Policies;
13.2.4    Any Loan Assumption Documents to be executed by Blackstone or any
Affiliate of Blackstone in connection with the assumption of any Assumed Loan;
and
13.2.5    A certificate (“Blackstone Closing Certificate”) in the form of
Exhibit O from Blackstone to Steadfast reaffirming each of the representations
and warranties set forth in Section 10.1, except as noted therein.
13.3    Company and Company Subsidiary Closing Documents. At each Closing,
Blackstone shall cause the Company and each Company Subsidiary, as applicable,
to execute and/or deliver the following additional documents with respect to the
Properties conveyed at such Closing;
13.3.1    Any Loan Assumption Documents applicable to the Properties of such
Company Subsidiary;


49

--------------------------------------------------------------------------------




13.3.2    (i) A Property Management Agreement between such Company Subsidiary
and Steadfast Management Company, Inc.;
13.3.3    Counterparts of the Assignment and Assumption of Lease, the Blanket
Transfer and Assignment and Bill of Sale, the Assignment and Assumption of
Service Contracts, and the Closing Statement; and
13.3.4    A limited liability company agreement or limited partnership
agreement, as applicable, for each Company Subsidiary, evidence of the legal
existence and good standing of each Company Subsidiary and the power and
authority of the individuals executing and delivering each limited liability
company agreement or limited partnership agreement, as applicable, and the
Closing Documents described herein on behalf of the Company Subsidiaries to act
for and bind the Company Subsidiaries, and any other customary documents,
affidavits or other agreements required by the Title Company to issue the Title
Policies.
13.4    Other Instruments. In addition to the documents and instruments to be
delivered as herein provided in connection with each Closing, each of the
Parties shall, from time to time at the request of the other Party or the Escrow
Agent in connection with or following a Closing with respect to any individual
Property, execute and deliver such other instruments and shall take such other
actions as may be reasonably required to effectively carry out the terms of this
Agreement, provided that no such additional document or action shall expand any
obligation, covenant, representation or warranty of any Party in any material
respect, or result in any new or additional obligations, covenants,
representations or warranties by either Party beyond those expressly set forth
in this Agreement.


50

--------------------------------------------------------------------------------




14.    RISK OF LOSS
14.1    Condemnation and Casualty. All risk of loss with respect to each
Property shall remain with Steadfast and the applicable Property Owner until the
Closing for such Property, when full risk of loss with respect to the Property
shall pass to Company or the applicable Company Subsidiary. If, prior to the
Closing Date for such Property, all or any portion of any Property is taken by
condemnation or eminent domain, or is the subject of a pending or threatened (in
writing) taking which has not been consummated (a “Condemnation”), or is
destroyed or damaged by fire or other casualty (a “Casualty”), Steadfast shall
notify Blackstone of such fact promptly after Steadfast obtains knowledge
thereof. If such Condemnation or Casualty is Material (as hereinafter defined),
then Blackstone shall have the option to terminate this Agreement as to such
Property upon notice to Steadfast given not later than fifteen (15) days after
receipt of Steadfast’s notice. At Blackstone’s option, the Closing Date shall be
extended to allow Blackstone such fifteen (15) day period. If this Agreement is
terminated as to a particular Property, the Parties shall have no further rights
or obligations under this Agreement with respect to such Property other than
Obligations Surviving Termination which relate to such Property; provided,
however, in the case of any such Property removal, the terms of Section 6.10
shall apply. In the event of either a (i) non-Material Condemnation or Casualty
affecting such Property or, (ii) a Material Condemnation or Casualty affecting
such Property where this Agreement is not terminated with respect to a Property,
then, in either case, Steadfast and the applicable Property Owner shall assign
and turn over to the Company all of the insurance proceeds or condemnation
proceeds, as applicable, payable to such Property Owner (except for rental
interruption proceeds, which shall be prorated as of the Closing Date) net of
any costs of repairs and net of reasonable collection costs (or, if such have
not been awarded, all of such Property Owner’s right, title and interest in the
proceeds payable with respect to such fire or other casualty or condemnation),
and the Parties shall proceed to Closing with respect to such Property pursuant
to the terms of this Agreement, provided, however, at Closing, Steadfast shall
pay to the Company the amount of any insurance deductible for which the Property
Owner (rather than the applicable Tenant) is responsible, but not yet funded by
the Property Owner.


51

--------------------------------------------------------------------------------




For purposes of this Section 14.1, the term “Material” shall mean (i) with
respect to a Condemnation, any Condemnation which is reasonably likely to result
in (A) a material loss of access to a Property or any building at a Property,
(B) a loss of ten percent (10%) or more of the rentable units of the subject
Property, (C) the taking of any portion of a Property having a reasonably
estimated value or having a cost of repair or replacement equal to five percent
(5%) or more of the Agreed Value of the subject Property, or (D) a taking which
involves parking areas such that, subsequent to such taking, the balance of the
subject Property will be in violation of municipal zoning codes and ordinances,
or in violation of parking requirements contained in the recorded title
documents applicable to such Property; and (ii) with respect to a Casualty, any
Casualty that is reasonably likely to result in (A) cost of repairs or
replacement which are reasonably expected to equal five percent (5%) or more of
the Agreed Value of the subject Property, (B) uninsured loss in excess of
$1,000,000 with respect to any Property, (C) any material loss of access to a
Property or any building at a Property, or (D) a material loss of parking such
that, subsequent to such casualty, the balance of the subject Property will be
in violation of municipal zoning codes and ordinances, or in violation of
parking requirements contained in the recorded title documents applicable to
such Property with no ability to cure any such violation by restoring or
replacing such lost parking at a cost which is not material.
15.    DEFAULT
15.1    Default by Blackstone or Company. In the event the contribution of the
Properties to the Company in accordance with the terms of this Agreement is not
consummated on the Initial Closing Date or the Outside Closing Date (as
applicable) because of Blackstone’s or Company’s material breach or default
under the terms of this Agreement, including a breach of any representation or
warranty of Blackstone or a failure or refusal to perform its obligations under
the terms of this Agreement, and if Blackstone and/or Company fails to cure such
breach or default within five (5) business days after receipt of written notice
thereof from Steadfast (provided that no prior notice shall be required for
obligations to be performed on a Closing Date), then Steadfast may, at
Steadfast’s sole election and as Steadfast’s sole and exclusive remedy,
terminate this Agreement by written notice to Blackstone, in which case the
Escrow Agent shall disburse to Steadfast all Earnest Money then held by the
Escrow Agent as liquidated damages with respect to Blackstone’s or Company’s
default. The Parties agree it would be impractical and extremely difficult to
fix the damages which Steadfast may suffer in the event the contribution of the
Properties is not consummated due to Blackstone’s or Company’s default in its
obligations under this Agreement, and therefore Steadfast and Blackstone hereby
agree that the Earnest Money represents a reasonable estimate of the damages
Steadfast would suffer in such event. Such liquidated damages shall be the sole
and exclusive remedy of Steadfast by reason of a default by Blackstone or
Company, and Steadfast hereby waives and releases any right to sue Blackstone or
Company for specific performance of this Agreement or to prove that Steadfast’s
actual damages exceed the amount which is herein provided to Steadfast as full
liquidated damages.


52

--------------------------------------------------------------------------------




15.2    Default by Steadfast. In the event the contribution of the Properties to
the Company in accordance with the terms of this Agreement is not consummated
because of a material breach or default by Steadfast in performance of
Steadfast’s obligations or agreements under the terms of this Agreement, and if
Steadfast fails to cure such breach or default within five (5) business days
after receipt of written notice thereof from Blackstone (provided that no prior
notice shall be required for obligations to be performed on a Closing Date),
then as Blackstone’s and Company’s sole and exclusive remedies, Blackstone may,
at Blackstone’s sole election:
15.2.1    Terminate this Agreement with respect to all Properties by written
notice delivered to Steadfast, in which case the Escrow Agent shall refund to
Blackstone all Earnest Money then held by the Escrow Agent.
15.2.2    Enforce specific performance of Steadfast’s obligations under this
Agreement, in which case the Initial Closing Date and/or the Outside Closing
Date (as applicable) shall be automatically extended as necessary for Blackstone
and Company to prosecute such action; provided, however, if Blackstone fails to
deliver written notice of its intent to file a cause of action for specific
performance against Steadfast within sixty (60) days after Blackstone’s delivery
of the default notice to Steadfast, each of Blackstone and Company shall be
deemed to have waived its right to specific performance of this Agreement in
connection with the default or breach in question. The foregoing
notwithstanding, if Steadfast’s default or breach hereunder is the result of
Steadfast’s sale or conveyance of any Property in violation of the terms of this
Agreement, thus making specific performance of this Agreement unavailable,
Blackstone and Company may assert and seek judgment as to all other remedies
available to it at law or in equity, which remedies shall be cumulative and
shall survive the Closing or the termination of this Agreement; provided, in any
suit for damages, Steadfast shall not be liable to Blackstone or Company for any
punitive, special or consequential damages. Notwithstanding the foregoing any
conflict between the provisions of this Section and Section 15.4 with regard to
a breach of Steadfast’s representations or warranties shall be resolved by the
provisions of Section 15.4.


53

--------------------------------------------------------------------------------




15.2.3    In addition to the remedies enumerated in 15.2.1, in connection with
any termination of this Agreement resulting from the willful acts of Steadfast,
Blackstone shall have the additional right to a reimbursement from Steadfast of
Blackstone’s out-of-pocket expenses incurred in connection with the transactions
contemplated hereby; provided, however, Steadfast’s liability to Blackstone for
all damages, of any nature whatsoever, shall not exceed the lesser of (A) the
Third Party Expenses, or (B) Seven Hundred Fifty Thousand Dollars ($750,000.00).
Blackstone shall not claim, sue for or accept an award for more than the maximum
amount of damages hereinabove set forth on account of or in connection with this
Agreement or any default by Steadfast under this Agreement. In no event shall
Blackstone or Company have the right to recover from Steadfast any special or
consequential damages. For purposes of this Agreement, “Third Party Expenses”
shall mean costs and expenses in connection with third parties performing due
diligence activities on the Property on behalf of Blackstone. Blackstone
acknowledges that Third Party Expenses shall not include any allocation of
Blackstone’s overhead or any amounts attributed by Blackstone to work performed
by Blackstone or its employees.
15.3    Other Remedies. Except as otherwise provided in Section 15.4 below,
nothing in this Agreement, including the terms of Sections 15.1 and 15.2 above,
shall limit any rights or remedies either Party may have with respect to those
provisions of this Agreement that survive Closing with respect to any Properties
contributed to the Company (including indemnitees and claims for any
misrepresentation or breach of warranty), or under any Closing Documents entered
into pursuant to this Agreement, or with respect to any Obligations Surviving
Termination. If this Agreement is terminated due to the default of a Party, then
the defaulting party shall pay any fees due to the Title Company for
cancellation of the Title Commitments.


54

--------------------------------------------------------------------------------




15.4    Limitation on Liability. Notwithstanding anything to the contrary
contained in this Agreement or in any Closing Document: (i) the maximum
aggregate liability of Steadfast and its Affiliates with respect to all Claims
made by Blackstone, the Company, and any Company Subsidiary (collectively the
“Blackstone Claimants”) for breach of the representations or warranties by
Steadfast under this Agreement or any Closing Documents executed pursuant hereto
or in connection herewith, shall under no circumstances whatsoever exceed Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) (the “Cap Amount”); and
(ii)  Steadfast, or any of its Affiliates shall have no liability whatsoever for
any Claim by the Blackstone Claimants alleging a breach by Steadfast or any of
its Affiliates of any representation and/or warranty contained in this Agreement
or in any of the Closing Documents unless such Claim, either alone or when
aggregated with the other Claims by the Blackstone Claimants alleging a breach
of any such representation and/or warranty, is for an aggregate amount in excess
of One Hundred Fifty Thousand Dollars ($150,000.00) (the “Floor Amount”), in
which event the liability of Steadfast and its Affiliates respecting any such
Claim or Claims shall be for the entire amount thereof, subject to the
limitation set forth in clause (a) above. The Blackstone Claimants shall not
make any Claim against Steadfast or any of its Affiliates unless the Blackstone
Claimants in good faith believes their aggregate Claims exceed the Floor Amount.
The Blackstone Claimants further agree that the Cap applies to the aggregate of
all Claims that the Blackstone Claimants or any of them has or may have.
Notwithstanding anything to the contrary contained herein, the Floor Amount and
the Cap Amount shall not apply to Steadfast’s liability with respect to (i)
fraud, (ii) Steadfast’s indemnification obligations contained in Section 16,
(iii) Steadfast’s obligations contained in Section 6 and (iv) any breaches of
Steadfast’s representation in Section 9.1.8(b).
15.5    Survival. The agreements of the Parties set forth in this Section 15
shall survive the Closings and any termination of this Agreement.


55

--------------------------------------------------------------------------------




16.    BROKERS
In connection with the transactions contemplated by this Agreement (i) Steadfast
hereby represents and warrants to Blackstone that Steadfast has not incurred,
and shall not incur, any obligation to any third party for the payment of any
broker’s fee, finder’s fee, commission or other similar compensation other than
the fee owed to Jones Lang LaSalle Capital Markets (“Broker”), which fee shall
be paid by Steadfast pursuant to a separate agreement, and (ii) Blackstone
hereby represents and warrants to Steadfast that Blackstone has not incurred,
and shall not incur, any obligation to any third party for the payment of any
broker’s fee, finder’s fee, commission or other similar compensation. In the
event of a claim for a broker’s fee, finder’s fee, commission or other similar
compensation in connection herewith, Steadfast, if such claim is based upon any
agreement alleged to have been made by Steadfast, hereby agrees to defend,
indemnify, and hold Blackstone, its Affiliates, the Company, the Company
Subsidiaries, and each of them, harmless from and against any and all liability,
loss, cost, damage and/or expense (including, without limitation, reasonable
attorneys’ fees and expenses) which such parties may sustain or incur by reason
of such claim, and Blackstone, if such claim is based upon any agreement alleged
to have been made by Blackstone, hereby agrees to defend, indemnify and hold
Steadfast, its Affiliates, the Company, the Property Owners, the Company
Subsidiaries, and each of them, harmless from and against any and all liability,
loss, cost, damage and/or expense (including, without limitation, reasonable
attorneys’ fees and expenses) which such parties may sustain or incur by reason
of such claim. The provisions of this Section 16 shall survive the Closings
and/or termination of this Agreement.
17.    ASSIGNMENT
17.1    Assignment by Blackstone. Blackstone shall not be entitled to assign its
right, title and interest herein without the prior written consent of Steadfast,
which consent may be withheld for any reason or for no reason. Any assignee
shall expressly assume all of Blackstone’s duties, obligations and liabilities
hereunder, and a copy of such assignment and assumption shall be provided with
reasonable promptness to Steadfast. In the event of such an assignment,
Blackstone shall remain obligated for all of the obligations and liabilities of
Blackstone to Steadfast arising under this Agreement; provided, however, that
upon any Closing, such assignee (and not Blackstone) shall become a member of
the Company and shall have sole responsibility and liability for all obligations
arising under the Company Agreement.
17.2    Assignment by Steadfast. Steadfast shall be entitled to assign its right
to become a member in the Company to any Affiliate of Steadfast. Notwithstanding
any such assignment, Steadfast shall remain obligated for all of its obligations
and liabilities under this Agreement; provided, however, any such assignee shall
have sole responsibility and liability for all obligations arising under the
Company Agreement.


56

--------------------------------------------------------------------------------




18.    MISCELLANEOUS
18.1    Notices. Any and all notices, requests, demands or other communications
hereunder shall be given in writing and transmitted by hand delivery with
receipt therefor, by electronic mail (with confirmation, except under Section
7.1, by hard copy delivered by overnight courier for next business day
delivery), or by reputable national overnight courier service, addressed as
follows (or to such changed address as the addressee of such a communication may
have notified the sender thereof):
To Steadfast:
Steadfast Income REIT, Inc.
18100 Von Karman Avenue
Suite 500
Irvine, California 92612
Attention: Rodney Emery
Email: rod.emery@steadfastco.com

    
With a copy to:
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: Heath Linsky, Esq.
Email: hlinsky@mmmlaw.com



To Company/Blackstone:
BREIT Steadfast MF JV LP
345 Park Avenue
New York, NY 10154
Attention: Rob Harper & Leon Volchyok
Email: harper@Blackstone.com & leon.volchyok@blackstone.com


With a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Erik Quarfordt
Email: Erik.Quarfordt@stblaw.com

 




57

--------------------------------------------------------------------------------




If sent by email, a notice shall be deemed given when such email is transmitted
to the notice address, and shall be deemed received on that same day unless
given after 5:00 p.m. local time in the receiving location, in which case such
receipt shall be the next business day. If personally delivered, a notice shall
be deemed given and received upon such delivery. If sent by overnight courier
service, a notice shall be deemed given upon deposit with such courier and
deemed received upon actual receipt or refusal of delivery at the notice
address. Notices to, from or signed by the legal counsel for a Party shall be
equally effective as a notice to or from such Party itself.
18.2    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal, substantive laws of the State of New York, without
regard to the conflict of laws principles thereof.
18.3    Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.
18.4    Business Days. If any date herein set forth for the performance of any
obligations of either Party or for the delivery of any instrument or notice as
herein provided should be on a Saturday, Sunday or legal holiday, the compliance
with such obligations or delivery shall be deemed acceptable on the next
business day following such Saturday, Sunday or legal holiday. As used herein,
(i) the term legal holiday means any state or Federal holiday for which
financial institutions or post offices are generally closed in New York, and
(ii) the term business day means any day other than a Saturday, Sunday or legal
holiday.
18.5    Counterparts; Electronic Delivery. This Agreement and any related
documents may be executed in any number of counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Documents executed (manually or digitally) by the Parties but
delivered by “pdf” or other electronic means will be accepted with the same
effect as original ink-signed “hard copy” versions (an “Executed Original”) of
such documents, provided that (a) if expressly requested by the other Party, a
Party will promptly also deliver one or more Executed Originals of any such
document; and (b) all Closing Documents which are to be recorded must be
delivered by the signing party as Executed Originals.
18.6    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the Parties hereto and their respective successors and permitted
assigns.
18.7    Interpretation. This Agreement shall not be construed more strictly
against one Party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the Parties, it being recognized
that Blackstone, on the one hand, and Steadfast on the other hand, have
contributed substantially and materially to the preparation of this Agreement.


58

--------------------------------------------------------------------------------




18.8    Entire Agreement. This Agreement and the Exhibits and Schedules attached
hereto, together with the Confidentiality Agreement, contain the final and
entire agreement between the Parties hereto with respect to the transactions
contemplated hereby and are intended to be an integration of all prior
negotiations and understandings, and without limitation supersede that certain
Letter of Intent dated August 14, 2017. Steadfast, Blackstone and their agents
shall not be bound by any terms, conditions, statements, warranties or
representations, oral or written, not contained herein. No change or
modifications to this Agreement shall be valid unless the same is in writing and
signed by the Parties hereto. Each Party reserves the right to waive any of the
terms or conditions of this Agreement which are for their respective benefit and
to consummate the transaction contemplated by this Agreement in accordance with
the terms and conditions of this Agreement which have not been so waived. Any
such waiver must be in writing signed by the Party for whose benefit the
provision is being waived. No failure of either Party to exercise any power
given such Party hereunder or to insist upon strict compliance by either Party
with its obligations hereunder, and no custom or practice of the Parties at
variance with the terms hereof, shall constitute a waiver of any Party’s right
to demand exact compliance with the terms hereof.
18.9    Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, which will remain valid and in force to the fullest extent permitted by
law.
18.10    Survival. Except as expressly stated otherwise in this Agreement, all
obligations of Blackstone and Steadfast pursuant to this Agreement which are to
be performed or apply to circumstances subsequent to the Closing, and every
indemnity contained in this Agreement, shall survive the Closing and shall not
be merged into any instrument or conveyance delivered at the Closing.
Notwithstanding the foregoing, survival of the representations and warranties of
the Parties herein shall be governed by the terms of Section 9.3 and
Section 10.2 hereof.
18.11    Exhibits and Schedules. Exhibits A through S and the Schedules attached
hereto are incorporated herein by reference.
18.12    Time. Time is of the essence in the performance of each of the Parties’
respective obligations contained herein.


59

--------------------------------------------------------------------------------




18.13    Attorneys’ Fees. If there is any litigation or arbitration between the
Parties to determine or enforce any provisions or rights arising under this
Agreement, the unsuccessful Party in such proceeding agrees to pay to the
successful Party all costs and expenses incurred by the successful Party in
connection therewith, including without limitation reasonable attorneys’ fees
and court costs. For purposes of this Section 18.13, a Party will be considered
to be the “successful Party” if (i) such Party initiated the litigation and
substantially obtained the relief which it sought (whether by judgment,
voluntary agreement or action of the other Party, trial, or alternative dispute
resolution process), (ii) such Party did not initiate the litigation and either
(a) received a judgment in its favor, or (b) did not receive judgment in its
favor, but the Party receiving the judgment did not substantially obtain the
relief which it sought, or (iii) the other Party to the litigation withdrew its
claim or action without having substantially received the relief which it was
seeking. The provisions of this Section 18.13 shall survive the Closing or any
termination of this Agreement.
18.14    Escrow Agreement.
18.14.1    Instructions. Steadfast and Blackstone each shall promptly deposit a
copy of this Agreement executed by such Party (or either of them shall deposit a
copy executed by each of Steadfast and Blackstone) with Escrow Agent, and, upon
receipt of the Earnest Money from Blackstone, Escrow Agent shall immediately
execute this Agreement where provided below. The Escrow Agent shall invest the
Earnest Money in such short-term, interest-bearing bank accounts, money market
funds or accounts, bank certificates of deposit or bank repurchase contracts as
the Escrow Agent, in its reasonable discretion, deems suitable, and all interest
and income thereon shall become part of the Earnest Money and shall be remitted
to the party entitled to the Earnest Money pursuant to this Agreement This
Agreement, together with such further instructions, if any, as the Parties or a
Party shall provide to Escrow Agent in writing, shall constitute the escrow
instructions (it being understood that either Party may deliver additional
instructions to Escrow Agent in writing so long as the same are not incompatible
with this Section 18.14). If any requirements relating to the duties or
obligations of Escrow Agent hereunder are not acceptable to Escrow Agent, or if
Escrow Agent requires additional instructions, the Parties hereto agree to make
such deletions, substitutions and additions hereto as counsel for the Parties
shall mutually approve, which additional instructions shall not substantially
alter the terms of this Agreement unless otherwise expressly agreed to by the
Parties.


60

--------------------------------------------------------------------------------




18.14.2    Liability of Escrow Agent. The Parties acknowledge that the Escrow
Agent shall be conclusively entitled to rely, except as hereinafter set forth,
upon a writing from Steadfast and Blackstone as to how the Earnest Money (which,
for purposes of this Section shall be deemed to also include any other escrowed
funds held by the Escrow Agent pursuant to this Agreement) should be disbursed.
Any notice sent by Steadfast or Blackstone (the “Notifying Party”) to the Escrow
Agent shall be sent by the Notifying Party simultaneously to the other noticed
Parties pursuant to Section 18.1 herein (the “Notice Parties”). If the Notice
Parties do not object to the Notifying Party’s notice to the Escrow Agent within
ten (10) days after the Notice Parties’ receipt of the Notifying Party’s notice
to the Escrow Agent, the Escrow Agent shall be able to rely on the same. If the
Notice Parties send, within such ten (10) days, written notice to the Escrow
Agent disputing the Notifying Party’s notice, a dispute shall exist and the
Escrow Agent shall hold the Earnest Money as hereinafter provided. The Parties
hereto hereby acknowledge that Escrow Agent shall have no liability to any Party
on account of Escrow Agent’s failure to disburse the Earnest Money if a dispute
shall have arisen with respect to the propriety of such disbursement and, in the
event of any dispute as to who is entitled to receive the Earnest Money,
disburse them in accordance with the final order of a court of competent
jurisdiction, or to deposit or interplead such funds into a court of competent
jurisdiction pending a final decision of such controversy. The Parties hereto
further agree that Escrow Agent shall not be liable for failure of any
depository and shall not be otherwise liable except in the event of Escrow
Agent’s breach of these instructions or its negligence or willful misconduct.
The Escrow Agent shall be reimbursed on an equal basis by Steadfast and
Blackstone for any reasonable expenses incurred by the Escrow Agent arising from
a dispute with respect to the Earnest Money. The notice periods set forth in
this Section 18.14.2 may be modified by a writing signed by both Parties to this
Agreement.
18.15    No Recording. Except for the Required SEC Filings, neither this
Agreement nor any memorandum or short form hereof shall be recorded or filed in
any public land or other public records of any jurisdiction, by either Party and
any attempt to do so may be treated by any other Party as a breach of this
Agreement.


61

--------------------------------------------------------------------------------




18.16    Publicity. Except for the Required SEC Filings and for any limited
disclosures which are reasonably necessitated or required by law or regulation
(including without limitation regulations of the Securities and Exchange
Commission), neither Party shall issue or cause or permit its Affiliates to
issue any press release, public statement or promotional material (each a “Press
Release”) with respect to the transactions contemplated by this Agreement
without the prior consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed. If either Party desires to issue
a Press Release, such Party shall, at least three (3) business days prior to the
issuance of the same, deliver a copy of the proposed Press Release to the other
Party for its review, comment and approval. If no objection or comments are
provided by the other Party within such period, consent to the Press Release
shall be deemed to have been given. Once a Party has received consent (or deemed
consent) to issuance of the Press Release, such Party shall have the right to
issue and re-issue the content of such Press Release without obtaining further
consent of the other Party. In addition, either Party may release information
concerning the transactions contemplated hereby at any time after the date of
this Agreement, (i) to comply with any applicable Law, including pursuant to
governmental regulations and statutes as required by law for publicly traded
entities or pursuant to an order by a court of competent jurisdiction and (ii)
to the extent, in the good faith judgment of Blackstone’s or Steadfast’s
counsel, accountants, or advisors, as applicable, such disclosure is required or
reasonably advisable to be disclosed (including in any registration statement,
other disclosure document, press release or public announcement) in connection
with such party’s (or any of its affiliates’) quarterly earnings results,
earnings guidance or capital raising and other fund-raising activities;
provided, however, such disclosing party shall give the other party a reasonable
opportunity to review and comment on such disclosure. The provisions of this
Section shall survive the Closing or any earlier termination of this Agreement.
18.17    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
18.18    Further Assurances. Each Party shall, whenever and as often as it shall
be requested so to do by the other, cause to be executed, acknowledged or
delivered any and all such further instruments and documents as may be necessary
or proper, in the reasonable opinion of the requesting party, in order to carry
out the intent and purpose of this Agreement (provided the same do not increase
in any material respect the costs to, or liabilities or obligations of, such
party in a manner not otherwise provided for herein). It is the intent of the
parties that all of the Property is conveyed and transferred to the Company at
Closing. In the event any portion of the Property (including any Personal
Property) is not capable of being assigned at Closing (such as a roof warranty
that is not transferable), Steadfast shall use commercially reasonable efforts
after Closing to assist the Company in its efforts to effectuate the assignment
of such property to the applicable Company Subsidiary (including executing all
necessary transfer forms) and otherwise provide the Company, at no cost to
Steadfast, with the economic benefits of such property by enforcing such
property (solely at the Company’s direction and at the Company’s sole cost) for
the benefit and at the expense of the applicable Company Subsidiary. The terms
of this Section shall survive the Closing or any termination of this Agreement.


62

--------------------------------------------------------------------------------




18.19    Exculpation. Each Party to this Agreement agrees that no present or
future partner, member, manager, director, officer, shareholder, employee,
advisor, affiliate or agent of or in any Party to this Agreement, the Company,
any Property Owner, or any Company Subsidiary shall have any personal liability,
directly or indirectly, under or in connection with this Agreement.
18.20    Books and Records. Company has advised Steadfast that Company (or any
direct or indirect owner of Company or Affiliate thereof) may be required to
file, in compliance with certain laws and regulations (including, without
limitation, Regulation S-X of the Securities and Exchange Commission), audited
financial statements, pro forma financial statements and other financial
information related to the Properties for up to three (3) fiscal years prior to
Closing and any interim period during the fiscal year in which the Closing
occurs (financial statements for any such interim period being unaudited) (the
"Financial Information"). Following the Closing, Steadfast agrees to use its
commercially reasonable efforts to cooperate with Company and its
representatives and agents in preparing the Financial Information within seventy
five (75) days from the date of the Initial Closing. Without limiting the
generality of the foregoing, if requested by Company, Steadfast shall (i)
maintain and allow Company (upon no less then seventy-two (72) hours prior
written notice, which notice may be given via email), reasonable access to,
during normal business hours, such books and records of Steadfast reasonably
related to the Properties (provided Steadfast shall have the right to redact
information relating to assets and liabilities of Steadfast and its Affiliates
other than the Properties), (ii) make employees with knowledge of the Properties
available for interview by Company, (iii) deliver a customary representation
letter (the “Audit Inquiry Letter”) in such form as is reasonably acceptable to
Steadfast and the Company’s outside third party accountants (the “Accountants”),
with such facts and assumptions as reasonably determined by the Accountants in
order to make such certificate accurate, signed by the individual(s) responsible
for Steadfast’s financial reporting, as prescribed by generally accepted
auditing standards promulgated by the Auditing Standards Division of the
American Institute of Certified Public Accountants, which representation letter
may be required to assist the Accountants in rendering an opinion on such
financial statements, and same will be made subject to the terms and limitations
set forth below in this Section, and (iv) to the extent that Steadfast’s
financial statements have previously been audited, Steadfast shall use
commercially reasonable efforts to cause the auditor of Steadfast’s financial
statements to provide its consent to the inclusion of its report, without
exception or qualification, with respect to such audited financial statements,
to provide to the Company and/or their Affiliates or the underwriters or initial
purchasers in any financing with appropriate comfort letters in accordance with
the American Institute of Public Accountants’ professional standards and to
participate in due diligence sessions customarily conducted in connection with
the provision of comfort letters (the foregoing (i) – (iv) referred to
collectively as the “Audit Assistance”). Notwithstanding the foregoing,
Steadfast shall not be required to provide any information concerning (a)
Steadfast's confidential financial analyses or projections, prepared for
Steadfast's internal purposes or otherwise not directly related to the operation
of the Properties, (b) financial statements of any Affiliate or subsidiary of
Steadfast (other than Property-level financial statements).


63

--------------------------------------------------------------------------------




Blackstone shall reimburse Steadfast, within five (5) business days following
Steadfast’s request, for all out of pocket costs and expenses actually incurred
by Steadfast and its Affiliates for any and all Audit Assistance provided by
them at the request of Blackstone or the Company pursuant to this Section 18.20.
Further, Blackstone and the Company hereby indemnify and agree to hold
Steadfast, its Affiliates or subsidiaries, or any of their respective officers,
directors, shareholders, partners, members, employees or agents (each an
“Indemnified Party” and collectively, the “Indemnified Parties”) harmless from
and against all costs, expenses, losses, liabilities, damages, demands,
allegations or actions suffered by or otherwise asserted against any Indemnified
Party as a result of the Audit Assistance, any filings with the Securities and
Exchange Commission, and/or the Audit Inquiry Letter; provided, however, that
the foregoing indemnity shall not apply to (i) anything arising out of the
negligence or willful misconduct of Steadfast, the Property Owners, or their
respective Affiliates or (ii) anything arising out of any misrepresentation in
information relating to the Properties provided by Steadfast, the Property
Owners, or their respective Affiliates. Blackstone’s right to request any Audit
Assistance shall expire seventy five (75) days after Closing. The provisions of
this Section 18.20 shall survive Closing and/or any termination of this
Agreement.




64

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement under seal
as of the date first written above.
 
STEADFAST:


STEADFAST INCOME REIT, INC.,
a Maryland corporation




By:  /s/ Ella Neyland_____________
Name: Ella Neyland
Title: President






 
 





65

--------------------------------------------------------------------------------





 
COMPANY:


BREIT STEADFAST MF JV LP, a Delaware limited partnership


By: BREIT STEADFAST MF GP LLC, its general partner




By: /s/ Olivia Hamlet___________________
Name: Olivia Hamlet
Title: Managing Director and Vice President




BLACKSTONE:


BREIT STEADFAST MF PARENT LLC, a Delaware limited liability company




By: /s/ Olivia Hamlet___________________
Name: Olivia Hamlet
Title: Managing Director and Vice President




BREIT STEADFAST MF GP LLC, a Delaware limited liability company




By: /s/ Olivia Hamlet___________________
Name: Olivia Hamlet
Title: Managing Director and Vice President




 
 





[Signature Page to Contribution Agreement]

--------------------------------------------------------------------------------





The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Earnest Money and its responsibilities hereunder
and to evidence its consent to serve as Escrow Agent in accordance with the
terms of this Agreement.
 
ESCROW AGENT:


LEXINGTON NATIONAL LAND SERVICES




By: /s/ Fanny Trataros____________________
Name: Fanny Trataros____________________
Title: Sr. Underwriter/Counsel______________


Date: Nov 10, 2017
 
 








